 




























CAPITOL FEDERAL FINANCIAL
EMPLOYEE STOCK OWNERSHIP PLAN












































Originally Effective October 1, 1998
Amended and Restated Effective October 1, 2007



i

--------------------------------------------------------------------------------



CAPITOL FEDERAL FINANCIAL
EMPLOYEE STOCK OWNERSHIP PLAN
TABLE OF CONTENTS
PREAMBLE
 
5
     
ARTICLE I
DEFINITION OF TERMS AND CONSTRUCTION
2
     
1.1
Definitions
2
(a)
Account
2
(b)
Act
2
(c)
Administrator
2
(d)
Annual Additions
2
(e)
Authorized Leave of Absence
2
(f)
Beneficiary
2
(g)
Board of Directors
2
(h)
Break
2
(i)
Code
3
(j)
Compensation
3
(k)
Date of Hire
4
(l)
Disability
4
(m)
Disability Retirement Date
4
(n)
Early Retirement Date
4
(o)
Effective Date
4
(p)
Eligibility Period
4
(q)
Employee
4
(r)
Employee Stock Ownership Account
4
(s)
Employee Stock Ownership Contribution
4
(t)
Employee Stock Ownership Suspense Account
4
(u)
Employer
4
(v)
Employer Securities
4
(w)
Entry Date
5
(x)
Exempt Loan
5
(y)
Exempt Loan Suspense Account
5
(z)
Financed Shares
5
(aa)
Former Participant
5
(bb)
Fund
5
(cc)
Hour of Service
5
(dd)
Investment Adjustments
6
(ee)
Limitation Year
6
(ff)
Normal Retirement Date
6
(gg)
Participant
6
(hh)
Plan
6
(ii)
Plan Year
6
(jj)
Qualified Domestic Relations Order
6
(kk)
Related Employer
6
(ll)
Retirement
6
(mm)
   Service
7
(nn)
Sponsor
7
(oo)
Trust Agreement
7
(pp)
Trustee
7
(qq)
Valuation Date
7
(rr)
Year of Eligibility Service
7
(ss)
Year of Vesting Service
7




ii

--------------------------------------------------------------------------------



1.2
Plurals and Gender
7
1.3
Incorporation of Trust Agreement
7
1.4
Headings
7
1.5
Severability
7
1.6
References to Governmental Regulations
7
1.7
Notices
7
1.8
Evidence
8
1.9
Action by Employer
8
     
ARTICLE II
PARTICIPATION
9
2.1
Commencement of Participation
9
2.2
Termination of Participation
9
2.3
Resumption of Participation
9
2.4
Determination of Eligibility
9
2.5
Restricted Participation
9
     
ARTICLE III
CREDITED SERVICE
10
3.1
Service Counted for Eligibility Purposes
10
3.2
Service Counted for Vesting Purposes
10
3.3
Credit for Pre-Break Service
10
3.4
Service Credit During Authorized Leaves
10
3.5
Service Credit During Maternity or Paternity Leave
10
3.6
Ineligible Employees
11
     
ARTICLE IV
CONTRIBUTIONS
12
4.1
Employee Stock Ownership Contribution
12
4.2
Time and Manner of Employee Stock Ownership Contribution
12
4.3
Records of Contributions
13
4.4
Erroneous Contributions
13
     
ARTICLE V
ACCOUNTS, ALLOCATIONS AND INVESTMENTS
14
5.1
Establishment of Separate Participant Accounts
14
5.2
Establishment of Suspense Accounts
14
5.3
Allocation of Earnings, Losses and Expenses
15
5.4
Application of Forfeitures
15
5.5
Allocation of Employee Stock Ownership Contribution
15
5.6
Limitation on Annual Additions
15
5.7
Erroneous Allocations
16
5.8
Value of Participant's Account
16
5.9
Investment of Account Balances
16
     
ARTICLE VI
RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY
17
6.1
Normal Retirement
17
6.2
Early Retirement
17
6.3
Disability Retirement
17
6.4
Death Benefits
17
6.5
Designation of Beneficiary and Manner of Payment
17
     
ARTICLE VII
VESTING AND FORFEITURES
19
7.1
Vesting on Death, Disability and Normal Retirement
19
7.2
Vesting on Termination of Participation
19
7.3
Disposition of Forfeitures
19
     
ARTICLE VIII
EMPLOYEE STOCK OWNERSHIP PROVISIONS
20
8.1
Right to Demand Employer Securities
20
8.2
Voting Rights; Tendering Shares
20
8.3
Nondiscrimination in Employee Stock Ownership Contribution
21
8.4
Dividends
21


--------------------------------------------------------------------------------





8.5
Exempt Loans
23
8.6
Exempt Loan Payments
23
8.7
Put Option
24
8.8
Diversification Requirements
25
8.9
Independent Appraiser
25
     
ARTICLE IX
PAYMENTS AND DISTRIBUTIONS
26
9.1
Payments on Termination of Service - In General
26
9.2
Commencement of Payments
26
9.3
Mandatory Commencement of Benefits
26
9.4
Required Beginning Dates
29
9.5
Form of Payment
29
9.6
Payments Upon Termination of Plan
29
9.7
Distributions Pursuant to Qualified Domestic Relations Orders
30
9.8
Cash-Out Distributions
30
9.9
ESOP Distribution Rules
31
9.1
Direct Rollover
31
9.11
Waiver of 30-day Notice
32
9.12
Re-employed Veterans
32
9.13
Share Legend
32
9.14.
Power to Reduce Benefit
32
     
ARTICLE X
PROVISIONS RELATING TO TOP-HEAVY PLANS
33
10.1
Top-Heavy Rules to Control
33
10.2
Top-Heavy Plan Definitions
33
10.3
Calculation of Accrued Benefits
33
10.4
Determination of Top-Heavy Status
35
10.5
Minimum Contribution
35
10.6
Vesting
36
     
ARTICLE XI
ADMINISTRATION
37
11.1
Appointment of Administrator
37
11.2
Resignation or Removal of Administrator
37
11.3
Appointment of Successors:  Terms of Office, Etc.
37
11.4
Powers and Duties of Administrator
37
11.5
Action by Administrator
38
11.6
Participation by Administrator
38
11.7
Agents
38
11.8
Allocation of Duties
39
11.9
Delegation of Duties
39
11.1
Administrator's Action Conclusive
39
11.11
Compensation and Expenses of Administrator
39
11.12
Records and Reports
39
11.13
Reports of Fund Open to Participants
39
11.14
Named Fiduciary
39
11.15
Information from Employer
40
11.16
Responsibilities of Directors
40
11.17
Liability and Indemnification
40
     
ARTICLE XII
CLAIMS PROCEDURE
41
12.1
Notice of Denial
41
12.2
Right to Reconsideration
41
12.3
Review of Documents
41
12.4
Decision by Administrator
41
12.5
Notice by Administrator
41
12.6
Special Claims Procedures
41



iii

--------------------------------------------------------------------------------


ARTICLE XIII
AMENDMENTS, TERMINATION AND MERGER
43
13.1
Amendments
43
13.2
Effect of Change In Control
43
13.3
Consolidation or Merger of Trust
44
13.4
Bankruptcy or Insolvency of Employer
44
13.5
Voluntary Termination
45
13.6
Partial Termination of Plan or Permanent Discontinuance of Contributions
45
     
ARTICLE XIV
MISCELLANEOUS
46
14.1
No Diversion of Funds
46
14.2
Liability Limited
46
14.3
Facility of Payment
46
14.4
Spendthrift Clause
46
14.5
Benefits Limited to Fund
46
14.6
Cooperation of Parties
46
14.7
Payments Due Missing Persons
47
14.8
Governing Law
47
14.9
Nonguarantee of Employment
47
14.1
Counsel
47
14.11
Purposes
47
14.12
Invalidity
47
     
ARTICLE XVI
TRUST PROVISIONS
48
15.1
Contributions
48
15.2
Information and Data to be Furnished the Trustee
48
15.3
Trust Fund and Accounts
48
15.4
Duties and Powers of the Trustee
49
15.5
Resignation or Removal of the Trustee
53
15.6
Continuance and Termination of this Agreement
54
15.7
Miscellaneous
54


iv

--------------------------------------------------------------------------------


CAPITOL FEDERAL FINANCIAL
EMPLOYEE STOCK OWNERSHIP PLAN
 
PREAMBLE


THIS PLAN AND TRUST AGREEMENT, made and entered into this 4th day of September,
2007, by and between Capitol Federal Financial, a federally-chartered
corporation (hereinafter referred to as “Sponsor” or “Employer”) and Principal
Financial Group (hereinafter referred to as “Trustee”), is to witnesseth that:


WHEREAS, effective as of October 1, 1998, Capitol Federal Financial, adopted the
Capitol Federal Financial Employee Stock Ownership Plan (“Plan”) in order to
enable Participants to share in the growth and prosperity of the Sponsor and its
wholly owned subsidiary, Capitol Federal Savings Bank, and to provide
Participants with an opportunity to accumulate capital for their future economic
security by accumulating funds to provide retirement, death and disability
benefits; and


WHEREAS,  the Plan is a stock bonus plan, designed to meet the applicable
requirements of Code Section 409, and an employee stock ownership plan, designed
to meet the applicable requirements of Code Section 4975(e)(7) and Act Section
407(d)(6); and


WHEREAS, the Plan is intended to invest primarily in “qualifying employer
securities” as defined in Code Section 4975(e)(8); and


WHEREAS, The Sponsor intends that the Plan will qualify under Code Sections
401(a) and 501(a) and will comply with such provisions; and


WHEREAS, the Plan has been amended and restated from time to time to comply with
various legislation affecting tax-qualified plans; and


WHEREAS, the Plan is hereby being amended to comply with the applicable
provisions of the Pension Protection Act of 2006; and


WHEREAS, the Sponsor's Board of Directors has resolved to adopt, continue,
sponsor, and maintain the Plan for the benefit of eligible employees; and


WHEREAS, the Sponsor wishes to include the Plan terms within the provisions of a
trust document consistent with the Sponsor's practice with its other pension
benefit plan; and


NOW, THEREFORE, in consideration of the foregoing premises, effective October 1,
2007, except to the extent a different effective date is prescribed by
applicable pension legislation, or except to the extent a particular Plan
section specifies a different effective date, the parties agree through this
instrument to continue an existing plan and  trust relationship and, through
this instrument, the sponsor amends, restates, continues, adopts and agrees to
maintain that certain stock bonus plan and employee stock ownership plan
qualified under Code Section 401(a) and 4975(e)(7) and Treas. Reg.
§1.401-1(b)(1)(iii) known as the “Capitol Federal Financial Employee Stock
Ownership Plan” in accordance with the provisions set forth
herein.  Notwithstanding the foregoing, the rights of any person (including such
person's beneficiaries) who terminated employment or who retired on or before
any effective date, or the effective date of a particular amendment, shall be
determined solely under the terms of this Plan as in effect on the date of his
termination of employment or retirement, unless such person is thereafter
reemployed and again becomes a participant.


1

--------------------------------------------------------------------------------


ARTICLE I
DEFINITION OF TERMS AND CONSTRUCTION


1.1           Definitions.


Unless a different meaning is plainly implied by the context, the following
terms as used in this Plan shall have the following meanings:


(a)           "Account" shall mean a Participant's or Former Participant's
entire accrued benefit under the Plan, including the balance credited to his
Employee Stock Ownership Account and any other account described in Section 5.1.


(b)           "Act" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, or any successor statute, together with the
applicable regulations promulgated thereunder.


(c)           "Administrator" shall mean the fiduciary provided for in Article
XI.


(d)           "Annual Additions" shall mean, with respect to each Participant,
the sum of those amounts allocated to the Participant's Account under this Plan
and accounts under any other qualified defined contribution plan to which the
Employer or a Related Employer contributes for any Limitation Year, consisting
of the following:


(1)  Employer contributions;


(2)  Forfeitures; and


(3)  Employee contributions (if any).


Annual Additions shall not include any Investment Adjustment.  Annual Additions
also shall not include employer contributions which are used by the Trust to pay
interest on an Exempt Loan nor any forfeitures of Employer Securities purchased
with the proceeds of an Exempt Loan, provided that not more than one-third of
the employer contributions are allocated to Participants who are among the group
of employees deemed "highly compensated employees" within the meaning of Code
Section 414(q), as further described in Section 8.3.  Annual Additions also
shall not include any other amounts not considered annual additions pursuant
Treasury Regulations issued under Code Section 415.


(e)           "Authorized Leave of Absence" shall mean an absence from Service
with respect to which the Employee may or may not be entitled to Compensation
and which meets any one of the following requirements:


(1)            Service in any of the armed forces of the United States for up to
36 months, provided that the Employee resumes Service within 90 days after
discharge, or such longer period of time during which such Employee's employment
rights are protected by law; or


(2)           Any other absence or leave expressly approved and granted by the
Employer.  In approving such leaves of absence, the Employer shall treat all
Employees on a uniform and nondiscriminatory basis.


(f)           "Beneficiary" shall mean such legal or natural persons, who may be
designated contingently or successively, as may be designated by the Participant
pursuant to Section 6.5 to receive benefits after the death of the Participant,
or in the absence of a valid designation, such persons specified in Section
6.5(b) to receive benefits after the death of the Participant.


(g)           "Board of Directors" shall mean the Board of Directors of the
Sponsor.


(h)           "Break" shall mean a Plan Year during which an Employee fails to
complete more than 500 Hours of Service.

2

--------------------------------------------------------------------------------





(i)           "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute, together with the applicable
regulations promulgated thereunder.


(j)           "Compensation" shall be defined as follows:


(1)           Generally.  Compensation shall mean the “compensation” paid to an
Employee by the Employer for services rendered to the Employer during a Plan
Year, after the date on which the Employee becomes a Participant,  as defined in
Code Section 3401(a) (for purposes of income tax withholding at the source) plus
amounts that would be required to be included as wages but for an election under
Code Sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of
the Code, plus all other payments of compensation to an employee by his employer
(in the course of the employer's trade or business) for which the employer is
required to furnish the employee a written statement under Code Sections
6041(d), 6051(a)(3), and 6052.  Notwithstanding the following, for purposes of
this Section 1.1(j)(1), the following items shall not constitute Compensation:
reimbursements or other expense allowances, fringe benefits, moving expenses,
deferred compensation welfare benefits, amounts paid by the Employer or accrued
with respect to this Plan or any other qualified or non-qualified unfunded plan
of deferred compensation or other employee welfare plan to which the Employer
contributes, payments for group insurance, medical benefits, expense
reimbursements, including moving expenses, bonuses, excess commissions as
described in certain employment contracts, overtime pay, incentive pay, employee
referral payments and income reportable on Form W-2 in connection with the
Employer's recognition and retention plan and stock option plans.  Compensation
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).


(2)           Compensation for purposes of applying the limitations of Code
Section 415.  For purposes of applying the limitations of Code Section 415, the
term “Compensation” shall mean wages within the meaning of Code Section 3401(a)
(for purposes of income tax withholding at the source), plus amounts that would
be included in wages but for an election under Code Sections 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b), plus all other payments of
compensation to an employee by his employer (in the course of the employer's
trade or business) for which the employer is required to furnish the employee a
written statement under Code Sections 6041(d), 6051(a)(3), and 6052. See
§§1.6041-1(a), but excluding amounts paid or reimbursed by the Employer for
moving expenses incurred by the Participant, but only to the extent that, at the
time of the payment, it is reasonable to believe that these amounts are
deductible by the Participant under Code Section 217.  Any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)) are disregarded for this purpose.


(3)           General timing rule.  In order to be taken into account for a Plan
Year with respect to (1) above, or a Limitation Year with respect to (2) above,
Compensation must be actually paid or made available to a Participant (or, if
earlier, includible in the gross income of the Participant) within the Plan Year
or Limitation Year, as the case may be. For this purpose, compensation is
treated as paid on a date if it is actually paid on that date or it would have
been paid on that date but for an election under Code section 125, 132(f)(4),
401(k), 403(b), 408(k), 408(p)(2)(A)(i), or 457(b).


(4)           Special rules regarding severance compensation.  For purposes of
applying the definitions in (1) and (2) above, in order to be taken into account
for a Plan Year or Limitation Year, Compensation must be paid or treated as paid
to the Participant prior to the Participant's severance from employment with the
Employer maintaining the plan.  For this purpose, severance from employment is
determined in the same manner as under Treasury Regulation Section
1.401(k)-1(d)(2) except that, for purposes of determining the employer of an
employee, the modifications provided under Code Section 415(h) to the employer
aggregation rules apply.

3

--------------------------------------------------------------------------------



This paragraph shall be interpreted in a manner consistent with the Regulations
under Code Section 415.


(5)           Dollar Limitation.   Notwithstanding anything herein to the
contrary, the annual Compensation of each Participant taken into account under
the Plan for any purpose during any Plan Year shall not exceed $200,000.  The
$200,000 dollar amount shall be adjusted from time to time in accordance with
Section 415(d) of the Code.


(k)           "Date of Hire" shall mean the date on which an Employee shall
perform his first Hour of Service.  Notwithstanding the foregoing, in the event
that an Employee incurs one or more consecutive Breaks after his initial Date of
Hire which results in the forfeiture of his pre-Break Service pursuant to
Section 3.3, his "Date of Hire" shall thereafter be the date on which he
completes his first Hour of Service after such Break or Breaks.


(l)           "Disability" shall mean a physical or mental impairment which
prevents a Participant from performing the duties assigned to him by the
Employer and which either has caused the Social Security Administration to
classify the individual as "disabled" for purposes of Social Security or has
been determined by a qualified physician selected by the Administrator.


(m)           "Disability Retirement Date" shall mean the first day of the month
after which a Participant incurs a Disability.


(n)           "Early Retirement Date".   There is no early retirement under this
Plan.


(o)           "Effective Date" shall mean October 1, 1998. The effective date of
the amended and restated Plan shall mean October 1, 2007.


(p)           "Eligibility Period" shall mean the period of 12 consecutive
months commencing on an Employee's Date of Hire.  Succeeding Eligibility Periods
after the initial Eligibility Period shall be based on the Plan Year beginning
with the Plan Year which includes the first anniversary date of an Employee's
Date of Hire, and subsequent Plan Years.


(q)           "Employee" shall mean any person who is classified as an employee
by the Employer or a Related Employer, including officers, but excluding
directors in their capacity as such.  Individuals not originally classified as
Employees who are later classified as such for any reason shall not be treated
as Employees under the Plan.


(r)           "Employee Stock Ownership Account" shall mean the separate
bookkeeping account established for each Participant pursuant to Section 5.1(a).


(s)           "Employee Stock Ownership Contribution" shall mean the cash,
Employer Securities, or both that are contributed to the Plan by the Employer
pursuant to Article IV.


(t)           "Employee Stock Ownership Suspense Account" shall mean the
temporary account in which the Trustee may maintain any Employee Stock Ownership
Contribution that is made prior to the last day of the Plan Year for which it is
made, as described in Section 5.2.


(u)           "Employer" shall mean Capitol Federal Financial, a
federally-chartered corporation, and its wholly owned subsidiary, Capitol
Federal Savings Bank, or any successors to the aforesaid corporations by merger,
consolidation or otherwise, which may agree to continue this Plan, or any
Related Employer or any other business organization which, with the consent of
the Sponsor, shall agree to become a party to this Plan.  To the extent required
by the Code or the Act, references herein to the Employer shall also include all
Related Employers, whether or not they are participating in this Plan.


(v)           "Employer Securities" shall mean the common stock issued by
Capitol Federal Financial, a federally-chartered corporation.  Such term shall
also mean, in the discretion of the Board of Directors, any other common stock
issued by the Employer or any Related Employer having voting power and dividend
rights equal to or in excess of:

4

--------------------------------------------------------------------------------





(1)           that class of common stock of the Employer or a Related Employer
having the greatest voting power, and


(2)           that class of common stock of the Employer or a Related Employer
having the greatest dividend rights.


Non-callable preferred stock shall be treated as Employer Securities if such
stock is convertible at any time into stock which meets the requirements of (1)
and (2) next above and if such conversion is at a conversion price which (as of
the date of the acquisition by the Plan) is reasonable.  For purposes of the
last preceding sentence, preferred stock shall be treated as non-callable if,
after the call, there will be a reasonable opportunity for a conversion which
meets the requirements of the last preceding sentence.


(w)           "Entry Date" shall mean each October 1 and April 1.


(x)           "Exempt Loan" shall mean a loan described at Section 4975(d)(3) of
the Code to the Trustee to purchase Employer Securities for the Plan, made or
guaranteed by a disqualified person, as defined at Section 4975(e)(2) of the
Code, including, but not limited to, a direct loan of cash, a purchase money
transaction, an assumption of an obligation of the Trustee, an unsecured
guarantee or the use of assets of such disqualified person as collateral for
such a loan.


(y)           "Exempt Loan Suspense Account" shall mean the account to which
Financed Shares are initially credited until they are released in accordance
with Section 8.5.


(z)           "Financed Shares" shall mean the Employer Securities acquired by
the Trustee with the proceeds of an Exempt Loan and which are credited to the
Exempt Loan Suspense Account until they are released in accordance with Section
8.5.


(aa)           "Former Participant" shall mean any previous Participant whose
participation has terminated but who has a vested Account in the Plan which has
not been distributed in full.


(bb)           "Fund" shall mean the trust fund maintained by the Trustee
pursuant to the Trust Agreement in order to provide for the payment of the
benefits specified in the Plan.


(cc)           "Hour of Service" shall mean each hour for which an Employee is
directly or indirectly paid or entitled to payment by the Employer or a Related
Employer for the performance of duties or for reasons other than the performance
of duties (such as vacation time, holidays, sickness, disability, paid lay-offs,
jury duty and similar periods of paid nonworking time).  To the extent not
otherwise included, Hours of Service shall also include each hour for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by
the Employer or a Related Employer.  Hours of working time shall be credited on
the basis of actual hours worked, even though compensated at a premium rate for
overtime or other reasons.  In computing and crediting Hours of Service for an
Employee under this Plan, the rules set forth in Sections 2530.200b-2(b) and (c)
of the Department of Labor Regulations shall apply, said sections being herein
incorporated by reference.  Hours of Service shall be credited to the Plan Year
or other relevant period during which the services were performed or the
nonworking time occurred, regardless of the time when compensation therefor may
be paid.  Any Employee for whom no hourly employment records are kept by the
Employer or a Related Employer shall be credited with 45 Hours of Service for
each calendar week in which he would have been credited with a least one Hour or
Service under the foregoing provisions, if hourly records were
available.  Solely for purposes of determining whether a Break for participation
and vesting purposes has occurred in an Eligibility Period or a Plan Year, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 Hours of Service per day of such absence.  For purposes
of Section 1.1(cc), an absence from work for maternity or paternity reasons
means an absence (1) by reason of the pregnancy of the individual, (2) by reason
of the birth of a child of the individual, (3) by reason of the placement of a
child with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement.  The Hours of Service credited
under this provision shall be credited (1) in the

5

--------------------------------------------------------------------------------



computation period in which the absence begins if the crediting is necessary to
prevent a Break in that period, or (2) in all other cases, in the following
computation period.


(dd)           "Investment Adjustments" shall mean the increases and/or
decreases in the value of a Participant's Account attributable to earnings,
gains, losses and expenses of the Fund, as set forth in Section 5.3.


(ee)           "Limitation Year" shall mean the Plan Year.


(ff)           "Normal Retirement Date" shall mean the date on which a
Participant attains age 65.


(gg)           "Participant" shall mean an Employee who has met all of the
eligibility requirements of the Plan and who is currently included in the Plan
as provided in Article II hereof; provided, however, that the term "Participant"
shall not include (1) leased employees (as defined herein), (2) any individual
who is employed by a Related Employer that has not adopted the Plan in
accordance with Section 1.1(u) hereof, (3) any Employee who is regularly
employed outside the Employer's own offices in connection with the operation and
maintenance of buildings or other properties acquired through foreclosure or
deed, (4) any Employee who is a non-resident alien individual and who has no
earned income from sources within the United States, or (5) any Employee who is
included in a unit of Employees covered by a collective-bargaining agreement
with the Employer or a Related Employer that does not expressly provide for
participation of such Employees in the Plan, where there has been good-faith
bargaining between the Employer or a Related Employer and Employees'
representatives on the subject of retirement benefits.  To the extent required
by the Code or the Act, or appropriate based on the context, references herein
to Participant shall include Former Participant.  The term "leased employee"
means any person (other than an employee of the recipient) who pursuant to an
agreement between the recipient and any other person ("leasing organization")
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Code Section 414(n)(6)) on a substantially
full time basis for a period of at least one year, and such services are
performed under primary direction or control by the recipient.


(hh)           "Plan" shall mean the Capitol Federal Financial Employee Stock
Ownership Plan, as described herein or as hereafter amended from time to time.


(ii)           "Plan Year" shall mean the twelve month period commencing October
1 and ending September 30.


(jj)           "Qualified Domestic Relations Order" shall mean any judgment,
decree or order that satisfies the requirements to be a "qualified domestic
relations order," as defined in Section 414(p) of the Code.


(kk)           "Related Employer" shall mean any entity that is:


(1)            a member of a controlled group of corporations that includes the
Employer, while it is a member of such controlled group (within the meaning of
Section 414(b) of the Code);


(2)           a member of a group of trades or businesses under common control
with the Employer, while it is under common control (within the meaning of
Section 414(c) of the Code);


(3)           a member of an affiliated service group that includes the
Employer, while it is a member of such affiliated service group (within the
meaning of Section 414(m) of the Code); or


(4)           a leasing or other organization that is required to be aggregated
with the Employer pursuant to the provisions of Section 414(n) or 414(o) of the
Code.


(ll)           "Retirement" shall mean termination of employment which qualifies
as early, normal or Disability retirement as described in Article VI.

6

--------------------------------------------------------------------------------



(mm)                      "Service" shall mean, for purposes of eligibility to
participate and vesting,  employment with the Employer or any Related Employer,
and for purposes of allocation of the Employee Stock Ownership Contribution and
forfeitures, employment with the Employer.


(nn)           "Sponsor" shall mean Capitol Federal Financial.


(oo)           "Trust Agreement" shall mean the agreement by and between the
Sponsor and the Trustee, as in effect from time to time, whether set forth
herein or otherwise.


(pp)           "Trustee" shall mean the trustee or trustees by whom the assets
of the Plan are held, as provided in the Trust Agreement, or his or their
successors.


(qq)           "Valuation Date" shall mean the last day of each Plan
Year.  Notwithstanding the foregoing, the Trustee may value the Trust as
frequently as each business day of the Plan Year to determine the fair market
value of each Participant's Account under the Plan.


(rr)           "Year of Eligibility Service" shall mean an Eligibility Period
during which an Employee is credited with at least 1,000 Hours of Service,
except as otherwise specified in Article III.


(ss)           "Year of Vesting Service" shall mean a Plan Year during which an
Employee is credited with at least 1,000 Hours of Service, except as otherwise
specified in Article III.


1.2           Plurals and Gender.


Where appearing in the Plan and the Trust Agreement, the masculine gender shall
include the feminine and neuter genders, and the singular shall include the
plural, and vice versa, unless the context clearly indicates otherwise.


1.3           Incorporation of Trust Agreement.


If there is a separate Trust Agreement, then that Trust Agreement, as the same
may be amended from time to time, is intended to be and hereby is incorporated
by reference into this Plan.  All contributions made under the Plan will be
held, managed and controlled by the Trustee pursuant to the terms and conditions
of the Trust Agreement.


1.4           Headings.


The headings and sub-headings in this Plan are inserted for the convenience of
reference only and are to be ignored in any construction of the provisions
hereof.


1.5           Severability.


In case any provision of this Plan shall be held illegal or void, such
illegality or invalidity shall not affect the remaining provisions of this Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provisions had never been inserted herein.


1.6           References to Governmental Regulations.


References in this Plan to regulations issued by the Internal Revenue Service,
the Department of Labor, or other governmental agencies shall include all
regulations, rulings, procedures, releases and other position statements issued
by any such agency.


1.7           Notices.


Any notice or document required to be filed with the Administrator or Trustee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Administrator in care of the Sponsor or to the Trustee,
each at its principal business offices.  Any notice required under the Plan may
be waived in writing by the person entitled to notice.

7

--------------------------------------------------------------------------------





1.8           Evidence.


Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the person acting on it considers pertinent
and reliable, and signed, made or presented by the proper party or parties.


1.9           Action by Employer.


Any action required or permitted to be taken by any entity constituting the
Employer under the Plan shall be by resolution of its Board of Directors or by a
person or persons authorized by its Board of Directors.

8

--------------------------------------------------------------------------------


ARTICLE II
PARTICIPATION


2.1           Commencement of Participation.




(a)           Any Employee who is otherwise eligible to become a Participant in
accordance with Section 1.1(gg) hereof shall initially become a Participant on
the Entry Date coincident with or next following the date on which he has
attained age twenty-one (21) and completes one Year of Eligibility Service.


(b)           Any Employee who had satisfied the requirements set forth in
Section 2.1(a) during the 12 consecutive month period prior to the Effective
Date shall become a Participant on the Effective Date, provided he is still
employed by the Employer on the Effective Date.


2.2           Termination of Participation.


After commencement or resumption of his participation, an Employee shall remain
a Participant during each consecutive Plan Year thereafter until the earliest of
the following dates:


(a)           His actual Retirement date;


(b)           His date of death; or


(c)           The last day of a Plan Year during which he incurs a Break.


2.3           Resumption of Participation.


(a)           Any Participant whose employment terminates and who resumes
Service before he incurs a Break shall resume participation immediately on the
date he is reemployed.


(b)           Except as otherwise provided in Section 2.3(c), any Participant
who incurs one or more Breaks and resumes Service shall resume participation
retroactively as of the first day of the first Plan Year in which he completes a
Year of Eligibility Service after such Break(s).


(c)           Any Participant who incurs one or more Breaks and resumes Service,
but whose pre-Break Service is not reinstated to his credit pursuant to Section
3.3, shall be treated as a new Employee and shall again be required to satisfy
the eligibility requirements contained in Section 2.1(a) before resuming
participation on the appropriate Entry Date, as specified in Section 2.1(a).


2.4           Determination of Eligibility.


The Administrator shall determine the eligibility of Employees in accordance
with the provisions of this Article.  For each Plan Year, the Employer shall
furnish the Administrator a list of all Employees, indicating their Date of
Hire, their Hours of Service during their Eligibility Period, their date of
birth, the original date of their reemployment with the Employer, if any, and
any Breaks they may have incurred.


2.5           Restricted Participation.


Subject to the terms and conditions of the Plan, during the period between the
Participant's date of termination of participation in the Plan (as described in
Section 2.2) and the distribution of his entire Account (as described in Article
IX), and during any period that a Participant does not meet the requirements of
Section 2.1(a) or is employed by a Related Employer that is not participating in
the Plan, the Participant or, in the event of the Participant's death, the
Beneficiary of the Participant, will be considered and treated as a Participant
for all purposes of the Plan, except as follows:


(a)           the Participant will not share in the Employee Stock Ownership
Contribution and forfeitures (as described in Sections 7.2 and 7.3), except as
provided in Sections 5.4 and 5.5; and


(b)           the Beneficiary of a deceased Participant cannot designate a
Beneficiary under Section 6.5.

9

--------------------------------------------------------------------------------


ARTICLE III
CREDITED SERVICE


3.1           Service Counted for Eligibility Purposes.


Except as provided in Section 3.3, all Years of Eligibility Service completed by
an Employee shall be counted in determining his eligibility to become a
Participant on and after the Effective Date, whether such Service was completed
before or after the Effective Date.


3.2           Service Counted for Vesting Purposes.


All Years of Vesting Service completed by an Employee (including Years of
Vesting Service completed prior to the Effective Date) shall be counted in
determining his vested interest in this Plan, except the following:


(a)           Service which is disregarded under the provisions of Section 3.3;


(b)           Service prior to the Effective Date of this Plan if such Service
would have been disregarded under the "break in service" rules (within the
meaning of Section 1.411(a)-5(b) of the Treasury Regulations).


3.3           Credit for Pre-Break Service.


Upon his resumption of participation following one or a series of consecutive
Breaks, an Employee's pre-Break Service shall be reinstated to his credit for
eligibility and vesting purposes only if either:


(a)           He was vested in any portion of his accrued benefit at the time
the Break(s) began; or


(b)           The number of his consecutive Breaks does not equal or exceed the
greater of 5 or the number of his Years of Eligibility Service or Years of
Vesting Service, as the case may be, credited to him before the Breaks began.


Except as provided in the foregoing, none of an Employee's Service prior to one
or a series of consecutive Breaks shall be counted for any purpose in connection
with his participation in this Plan thereafter.


3.4           Service Credit During Authorized Leaves.


An Employee shall receive no Service credit under Section 3.1 or 3.2 during any
Authorized Leave of Absence.  However, solely for the purpose of determining
whether he has incurred a Break during any Plan Year in which he is absent from
Service for one or more Authorized Leaves of Absence, he shall be credited with
45 Hours of Service for each week during any such leave period.  Notwithstanding
the foregoing, if an Employee fails to return to Service on or before the end of
a leave period, he shall be deemed to have terminated Service as of the first
day of such leave period and his credit for Hours of Service, determined under
this Section 3.4, shall be revoked.  Notwithstanding anything contained herein
to the contrary, an Employee who is absent by reason of military service as set
forth in Section 1.1(e)(1) shall be given Service credit under this Plan for
such military leave period to the extent, and for all purposes, required by law.


3.5           Service Credit During Maternity or Paternity Leave.


For purposes of determining whether a Break has occurred for participation and
vesting purposes, an individual who is on maternity or paternity leave as
described in Section 1.1(cc), shall be deemed to have completed Hours of Service
during such period of absence, all in accordance with Section
1.1(cc).  Notwithstanding the foregoing, no credit shall be given for such Hours
of Service unless the individual furnishes to the Administrator such timely
information as the Administrator may reasonably require to determine:

10

--------------------------------------------------------------------------------





(a)           that the absence from Service was attributable to one of the
maternity or paternity reasons enumerated in Section 1.1(cc); and


 
(b)
the number of days of such absence.



In no event, however, shall any credit be given for such leave other than for
determining whether a Break has occurred.


3.6           Ineligible Employees.


Notwithstanding any provisions of this Plan to the contrary, any Employee who is
ineligible to participate in this Plan either because of his failure


(a)           To meet the eligibility requirements contained in Article II; or


(b)           To be a Participant, as defined in Section 1.1(gg),


shall, nevertheless, earn Years of Eligibility Service and Years of Vesting
Service pursuant to the rules contained in this Article III.  However, such
Employee shall not be entitled to an allocation of any contributions or
forfeitures hereunder unless and until he becomes a Participant in this Plan,
and then, only during his period of participation.

11

--------------------------------------------------------------------------------


ARTICLE IV
CONTRIBUTIONS


4.1           Employee Stock Ownership Contribution.


(a)           Subject to all of the provisions of this Article IV, for each Plan
Year commencing on or after the Effective Date, the Employer shall make an
Employee Stock Ownership Contribution to the Fund in such amount as may be
determined by resolution of the Board of Directors in its discretion; provided,
however, that the Employer shall contribute an amount in cash not less than the
amount required to enable the Trustee to discharge any indebtedness incurred
with respect to an Exempt Loan in accordance with Section 8.6(c).  If any part
of the Employee Stock Ownership Contribution under this Section 4.1 for any Plan
Year is in cash in an amount exceeding the amount needed to pay the amount due
during or prior to such Plan Year with respect to an Exempt Loan, such cash
shall be applied by the Trustee, as directed by the Administrator in its sole
discretion, either to the purchase of Employer Securities or to repay an Exempt
Loan.  Contributions hereunder shall be in the form of cash, Employer Securities
or any combination thereof.  In determining the value of Employer Securities
transferred to the Fund as an Employee Stock Ownership Contribution, the
Administrator may determine the average of closing prices of such securities for
a period of up to 90 consecutive days immediately preceding the date on which
the securities are contributed to the Fund.  In the event that the Employer
Securities are not readily tradable on an established securities market, the
value of the Employer Securities transferred to the Fund shall be determined by
an independent appraiser in accordance with Section 8.9.


(b)           Subject to Section 4.1(a), in no event shall the Employee Stock
Ownership Contribution exceed for any Plan Year the maximum amount that may be
deducted by the Employer under Section 404 of the Code, nor shall such
contribution cause the Employer to violate its regulatory capital
requirements.  Each Employee Stock Ownership Contribution by the Employer shall
be deemed to be made on the express condition that the Plan, as then in effect,
shall be qualified under Sections 401(a) and 501(a) of the Code and that the
amount of such contribution shall be deductible from the Employer's income under
Section 404 of the Code.


4.2           Time and Manner of Employee Stock Ownership Contribution.


(a)           The Employee Stock Ownership Contribution (if any) for each Plan
Year shall be paid to the Trustee in one lump sum or installments at any time on
or before the expiration of the time prescribed by law (including any
extensions) for filing of the Employer's federal income tax return for its
fiscal year ending concurrent with or during such Plan Year; provided, however,
that the Employee Stock Ownership Contribution (if any) for a Plan Year shall be
made in a timely manner to make any required payment of principal and/or
interest on an Exempt Loan for such Plan Year.  Any portion of the Employee
Stock Ownership Contribution for each Plan Year that may be made prior to the
last day of the Plan Year shall, if there is an Exempt Loan outstanding at such
time, at the election of the Administrator, either (i) be applied immediately to
make payments on such Exempt Loan or (ii) be maintained in the Employee Stock
Ownership Suspense Account described in Section 5.2 until the last day of such
Plan Year.


(b)           If an Employee Stock Ownership Contribution for a Plan Year is
paid after the close of the Employer's fiscal year which ends concurrent with or
during such Plan Year but on or prior to the due date (including any extensions)
for filing of the Employer's federal income tax return for such fiscal year, it
shall be considered, for allocation purposes, as an Employee Stock Ownership
Contribution to the Fund for the Plan Year for which it was computed and
accrued, unless such contribution is accompanied by a statement to the Trustee,
signed by the Employer, which specifies that the Employee Stock Ownership
Contribution is made with respect to the Plan Year in which it is received by
the Trustee.  Any Employee Stock Ownership Contribution paid by the Employer
during any Plan Year but after the due date (including any extensions) for
filing of its federal income tax return for the fiscal year of the Employer
ending on or before the last day of the preceding Plan Year shall be treated,
for allocation purposes, as an Employee Stock Ownership Contribution to the Fund
for the Plan Year in which the contribution is paid to the Trustee.


(c)           Notwithstanding anything contained herein to the contrary, no
Employee Stock Ownership Contribution shall be made for any Plan Year during
which a limitations account created pursuant to Section 5.6(c)(3) is in
existence until the balance of such limitations account has been reallocated in
accordance with Section 5.6(c)(3).

12

--------------------------------------------------------------------------------





4.3           Records of Contributions.


The Employer shall deliver at least annually to the Trustee, with respect to the
Employee Stock Ownership Contribution contemplated in Section 4.1, a certificate
of the Administrator, in such form as the Trustee shall approve, setting forth:


(a)           The aggregate amount of such contribution, if any, to the Fund for
such Plan Year;


(b)           The names, Internal Revenue Service identifying numbers and
current residential addresses of all Participants in the Plan;


(c)           The amount and category of contributions to be allocated to each
such Participant; and


(d)           Any other information reasonably required for the proper operation
of the Plan.


4.4           Erroneous Contributions.


(a)           Notwithstanding anything herein to the contrary, upon the
Employer's written request, a contribution which was made by a mistake of fact,
or conditioned upon the initial qualification of the Plan, under Code Section
401(a), or upon the deductibility of the contribution under Section 404 of the
Code, shall be returned to the Employer by the Trustee within one year after the
payment of the contribution, the denial of the qualification or the disallowance
of the deduction (to the extent disallowed), whichever is applicable; provided,
however, that in the case of denial of the initial qualification of the Plan, a
contribution shall not be returned unless an Application for Determination has
been timely filed with the Internal Revenue Service.  Any portion of a
contribution returned pursuant to this Section 4.4 shall be adjusted to reflect
its proportionate share of the losses of the Fund, but shall not be adjusted to
reflect any earnings or gains.  Notwithstanding any provisions of this Plan to
the contrary, the right or claim of any Participant or Beneficiary to any asset
of the Fund or any benefit under this Plan shall be subject to and limited by
this Section 4.4.


(b)           In no event shall Employee contributions be accepted.  Any such
Employee contributions (and any earnings attributable thereto) mistakenly
received by the Trustee shall promptly be returned to the Participant.

13

--------------------------------------------------------------------------------


ARTICLE V
ACCOUNTS, ALLOCATIONS AND INVESTMENTS


5.1           Establishment of Separate Participant Accounts.


The Administrator shall establish and maintain a separate Account for each
Participant in the Plan and for each Former Participant in accordance with the
provisions of this Article V.  Such separate Account shall be for bookkeeping
purposes only and shall not require a segregation of the Fund, and no
Participant, Former Participant or Beneficiary shall acquire any right to or
interest in any specific assets of the Fund as a result of the allocations
provided for under this Plan.


(a)           Employee Stock Ownership Accounts.


The Administrator shall establish a separate Employee Stock Ownership Account in
the Fund for each Participant.  The Administrator may establish subaccounts
hereunder, an Employer Stock Account reflecting a Participant's interest in
Employer Securities held by the Fund, and an Other Investments Account
reflecting the Participant's interest in his Employee Stock Ownership Account
other than Employer Securities.  Each Participant's Employer Stock Account shall
reflect his share of any Employee Stock Ownership Contribution made in Employer
Securities, his allocable share of forfeitures (as described in Section 5.4),
and any Employer Securities attributable to earnings on such stock.  Each
Participant's Other Investments Account shall reflect any Employee Stock
Ownership Contribution made in cash, any cash dividends on Employer Securities
allocated and credited to his Employee Stock Ownership Account (other than
currently distributable dividends) and his share of corresponding cash
forfeitures, and any income, gains, losses, appreciation, or depreciation
attributable thereto.   Dividends attributable to Employer Securities that are
allocated to a Participant pursuant to Section 8.4 (and not distributable
thereunder) shall be treated as part of the Participant's Employee Stock
Ownership Account.


(b)           Distribution Accounts.


In any case where distribution of a terminated Participant's vested Account is
to be deferred, the Administrator may establish a separate, nonforfeitable
account in the Fund to which the balance in his Employee Stock Ownership Account
in the Plan shall be transferred after such Participant incurs a Break.  Unless
the Former Participant's distribution accounts are segregated for investment
purposes pursuant to Article IX, they shall share in Investment Adjustments.


(c)           Other Accounts.


The Administrator shall establish such other separate accounts for each
Participant as may be necessary or desirable for the convenient administration
of the Fund.


5.2           Establishment of Suspense Accounts.


The Administrator shall establish a separate Employee Stock Ownership Suspense
Account.  There shall be credited to such account any Employee Stock Ownership
Contribution that may be made prior to the last day of the Plan Year and that
are allocable to the Employee Stock Ownership Suspense Account pursuant to
Section 4.2(a).  The Employee Stock Ownership Suspense Account shall share
proportionately as to time and amount in any Investment Adjustments.  As of the
last day of each Plan Year, the balance of the Employee Stock Ownership Suspense
Account shall be added to the Employee Stock Ownership Contribution and
allocated to the Employee Stock Ownership Accounts of Participants as provided
in Section 5.5, except as provided herein.  In the event that the Plan takes an
Exempt Loan, the Employer Securities purchased thereby shall be allocated as
Financed Shares to a separate Exempt Loan Suspense Account, from which Employer
Securities shall be released in accordance with Section 8.5 and shall be
allocated in accordance with Section 8.6(b).

14

--------------------------------------------------------------------------------



5.3           Allocation of Earnings, Losses and Expenses.


Except as otherwise provided in this instrument, as of each Valuation Date, any
increase or decrease in the net worth of the aggregate Employee Stock Ownership
Accounts held in the Fund attributable to earnings, losses, expenses and
unrealized appreciation or depreciation in each such account, as determined by
the Trustee, shall be credited to or deducted from the appropriate suspense
accounts and all Participants̓ Employee Stock Ownership Accounts (except
segregated distribution accounts described in Section 5.1(b) and the
“limitations account” described in Section 5.6(c)(3)), in accordance with this
Section.  Earnings, losses, and unrealized appreciation or depreciation in
Employer Securities in a Participant's Employee Stock Ownership Account shall be
determined and allocated only to such account, but such determination shall be
made immediately prior to crediting any Contributions and forfeitures for the
current Plan Year, but after adjustment for any transfer to or from such
accounts.  Earnings, losses, and unrealized appreciation or depreciation in
investments other than Employer Securities in the Participant's Other Investment
Accounts shall be allocated in the proportion that the value of each such
account (determined immediately prior to such allocation and before crediting
any Contributions and forfeitures for the current Plan Year but after adjustment
for any transfer to or from such accounts and for the time such funds were in
such accounts) bears to the value of all Other Investment Accounts.  Provided,
however, cash dividends paid to the Plan shall be allocated or otherwise
disposed of in accordance with Plan Section 8.4. Plan expenses paid from the
assets of this employee pension benefit plan shall be allocated across all
Accounts in the proportion that the value of each Participant's Account bears to
the value of all Participant Accounts.


5.4           Application of Forfeitures.


Forfeitures occurring during the Plan Year may, at the discretion of the
Administrator, be used to pay or reimburse expenses of the Plan, to the extent
such payment or reimbursement is consistent with the applicable fiduciary
requirements of the Act.  As of the last day of each Plan Year, all forfeitures
which have not been applied in accordance with the preceding sentence shall be
added to the Employee Stock Ownership Contribution (if any) for such year and
allocated among the Participants' Employee Stock Ownership Accounts, as
appropriate, in the manner provided in Section 5.5.


5.5           Allocation of Employee Stock Ownership Contribution.


As of the last day of each Plan Year for which the Employer shall make an
Employee Stock Ownership Contribution, the Administrator shall allocate the
Employee Stock Ownership Contribution (including reallocable forfeitures) for
such Plan Year to the Employee Stock Ownership Account of each Participant who
completed a Year of Vesting Service during that Plan Year, provided that he is
still employed by the Employer on the last day of the Plan Year.  Such
allocation shall be made in the same proportion that each such Participant's
Compensation for such Plan Year bears to the total Compensation of all such
Participants for such Plan Year, subject to Section 5.6.  Furthermore, if a
Participant completes a Year of Vesting Service and is on an authorized Leave of
Absence on the last day of the Plan Year, such a Participant shall be entitled
to an allocation based on his Compensation earned during such Plan Year.


5.6           Limitation on Annual Additions.


(a)           Notwithstanding any provisions of this Plan to the contrary, the
total Annual Additions credited to a Participant's Account under this Plan (and
accounts under any other defined contribution plan maintained by the Employer or
a Related Employer) for any Limitation Year shall not exceed the lesser of:


(1)           $40,000, as adjusted for increases in the cost-of-living under
section 415(d) of the Code, or


 
(2)
100 percent of the Participant's Compensation for the Limitation Year.


15

--------------------------------------------------------------------------------



(b)           This Section 5.6 shall be applied in a manner consistent with the
Treasury Regulations under Code Section 415, which shall be incorporated herein
by this reference, except as provided herein or in the definition of
Compensation.
 
(c)           In the event that the limitations on Annual Additions described in
Section 5.6(a) above are exceeded with respect to any Participant in any
Limitation Year, then:


(1)           The Administrator shall determine to what extent the Annual
Additions to any Participant's Employee Stock Ownership Account must be reduced
in each Limitation Year.  The Administrator shall reduce the Annual Additions to
all other qualified, tax-exempt retirement plans maintained by the Employer or a
Related Employer in accordance with the terms contained therein for required
reductions or reallocations mandated by Section 415 of the Code before reducing
any Annual Additions in this Plan.


(2)           If any excess Annual Additions remain, then the excess shall be
corrected pursuant to a correction method provided for in the Internal Revenue
Service employee plans compliance resolution system procedure then in effect.


5.7           Erroneous Allocations.


No Participant shall be entitled to any Annual Additions or other allocations to
his Account in excess of those permitted under Sections 5.3, 5.4, 5.5, and
5.6.  If it is determined at any time that the Administrator has erred in
accepting and allocating any contributions or forfeitures under this Plan, or in
allocating Investment Adjustments, or in excluding or including any person as a
Participant, then the Administrator, in a uniform and nondiscriminatory manner,
shall determine the manner in which such error shall be corrected and shall
promptly advise the Trustee in writing of such error and of the method for
correcting such error.  The accounts of any or all Participants may be revised,
if necessary, in order to correct such error.  To the extent applicable, such
correction shall be made in accordance with the provisions of the most recent
Internal Revenue Service Revenue Procedure regarding self-correction of
tax-qualification defects.


5.8           Value of Participant's Account.


At any time, the value of a Participant's Account shall consist of the aggregate
value of his Employee Stock Ownership Account and his distribution account, if
any, determined as of the next-preceding Valuation Date.  The Administrator
shall maintain adequate records of the cost basis of Employer Securities
allocated to each Participant's Employee Stock Ownership Account.


5.9           Investment of Account Balances.


The Employee Stock Ownership Accounts shall be invested primarily in Employer
Securities.  All sales of Employer Securities by the Trustee attributable to the
Employee Stock Ownership Accounts of all Participants shall be charged prorata
to the Employee Stock Ownership Accounts of all Participants.

16

--------------------------------------------------------------------------------


ARTICLE VI
RETIREMENT, DEATH AND DESIGNATION OF BENEFICIARY


6.1           Normal Retirement.


A Participant who reaches his Normal Retirement Date and who shall retire at
that time shall thereupon be entitled to retirement benefits based on the value
of his Account, payable pursuant to the provisions of Section 9.1.  A
Participant who remains in Service after his Normal Retirement Date shall not be
entitled to any retirement benefits until his actual termination of Service
thereafter (except as provided in Section 9.4), and he shall meanwhile continue
to participate in this Plan.


6.2           Early Retirement.


There is no early retirement under this Plan.


6.3           Disability Retirement.


In the event a Participant incurs a Disability, he may retire on his Disability
Retirement Date and shall thereupon be entitled to retirement benefits based on
the value of his Account, payable pursuant to the provisions of Section 9.1.


6.4           Death Benefits.


(a)           Upon the death of a Participant before his Retirement or other
termination of Service, the value of his Account shall be payable pursuant to
the provisions of Section 9.1.  The Administrator shall direct the Trustee to
distribute his Account to any surviving Beneficiary designated by the
Participant or, if none, to such persons specified in Section 6.5(b).


(b)           Upon the death of a Former Participant, the Administrator shall
direct the Trustee to distribute any undistributed balance of his Account to any
surviving Beneficiary designated by him or, if none, to such persons specified
in Section 6.5(b).


(c)           The Administrator may require such proper proof of death and such
evidence of the right of any person to receive the balance credited to the
Account of a deceased Participant or Former Participant as the Administrator may
deem desirable.  The Administrator's determination of death and of the right of
any person to receive payment shall be conclusive.


6.5           Designation of Beneficiary and Manner of Payment.


(a)           Each Participant shall have the right to designate a Beneficiary
to receive the sum or sums to which he may be entitled upon his death.  The
Participant may also designate the manner in which any death benefits under this
Plan shall be payable to his Beneficiary, provided that such designation is in
accordance with Section 9.5.  Such designation of Beneficiary and manner of
payment shall be in writing and delivered to the Administrator, and shall be
effective when received by the Administrator while the Participant is
alive.  The Participant shall have the right to change such designation by
notice in writing to the Administrator while the Participant is alive.  Such
change of Beneficiary or the manner of payment shall become effective upon its
receipt by the Administrator while the Participant is alive.  Any such change
shall be deemed to revoke all prior designations.


(b)           If a Participant shall fail to designate validly a Beneficiary, or
if no designated Beneficiary survives the Participant, the balance credited to
his Account shall be paid to the person or persons in the first of the following
classes of successive preference Beneficiaries surviving at the death of the
Participant:  the Participant's (1) widow or widower, (2) natural-born or
adopted children, (3) natural-born or adoptive parents, and (4) estate.  The
Administrator shall determine which Beneficiary, if any, shall have been validly
designated or entitled to receive the balance credited to the Participant's
Account in accordance with the foregoing order of preference, and its decision
shall be binding and conclusive on all persons.

17

--------------------------------------------------------------------------------



(c)           Notwithstanding the foregoing, if a Participant is married on the
date of his death, the sum or sums to which he may be entitled under this Plan
upon his death shall be paid to his spouse, unless the Participant's spouse
shall have consented to the election of another Beneficiary.  Such a spousal
consent shall be in writing and shall be witnessed either by a representative of
the Administrator or by a notary public.  Any designation by an unmarried
Participant shall be rendered ineffective by any subsequent marriage, and any
consent of a spouse shall be effective only as to that spouse.  If it is
established to the satisfaction of the Administrator that spousal consent cannot
be obtained because there is no spouse, because the spouse cannot be located, or
other reasons prescribed by governmental regulations, the consent of the spouse
may be waived, and the Participant may designate a Beneficiary or Beneficiaries
other than his spouse.



18

--------------------------------------------------------------------------------


ARTICLE VII
VESTING AND FORFEITURES


7.1           Vesting on Death, Disability and Normal Retirement.


Unless his participation in this Plan shall have terminated prior thereto, upon
a Participant's death, Disability or Normal Retirement Date (whether or not he
actually retires at that time) while he is still employed by the Employer, the
Participant's entire Account shall be fully vested and nonforfeitable.


7.2           Vesting on Termination of Participation.


(a)           Upon termination of his participation in this Plan for any reason
other than death, Disability, or Normal Retirement, a Participant shall be
vested in a percentage of his Employee Stock Ownership Account, such vested
percentage to be determined under the following table (“Vesting Schedule”),
based on the Years of Vesting Service (including Years of Vesting Service prior
to the Effective Date) credited to him at the time of his termination of
participation:


Years of Vesting
Service                                                                Percentage
Vested
 
Less than 5
                                                        0%

           5 or more
                                                    100%



(b)           The foregoing Vesting Schedule shall remain in effect for Plan
Years beginning before the earlier of (a) the date on which an Exempt Loan that
was in existence on September 26, 2005 (a “Pre-PPA Exempt Loan”) is repaid in
full, or (b) the date on which such Pre-PPA Exempt Loan is scheduled to be
repaid in full.  For subsequent Plan Years, the Vesting Schedule shall be as
follows:


Years of Vesting
Service                                                                Percentage
Vested
 
                             Less than 3
                                                          0%

                                            3 or more
                                                      100%



Notwithstanding the foregoing, a Participant shall at all times have a
nonforfeitable interest in Employer Securities acquired with dividends received
pursuant to Section 8.4(c).


(c)           Any portion of the Participant's Employee Stock Ownership Account
which is not vested at the time he incurs a Break shall thereupon be forfeited
and disposed of pursuant to Section 7.3.  In such event, Employer Securities
shall be forfeited only after other assets. Distribution of the vested portion
of a terminated Participant's interest in the Plan shall be payable in any
manner permitted under Section 9.1.


7.3           Disposition of Forfeitures.


(a)           Subject to the limited possible application of Section 9.8, in the
event a Participant incurs 5 consecutive Breaks in Service, forfeiture shall
occur.


(b)           In the event a Participant terminates Service and receives (or is
deemed to receive) a distribution, then the forfeitable portion of his Employee
Stock Ownership Account, including Investment Adjustments, shall be forfeited as
of the date the Participant terminates Service, and such forfeiture shall be
reallocated to other Participants pursuant to Section 5.4.


(c)           In the event a former Participant is rehired, any amounts
previously forfeited from his Accounts in connection with his previous
termination of Service shall be restored.

19

--------------------------------------------------------------------------------


ARTICLE VIII
EMPLOYEE STOCK OWNERSHIP PROVISIONS


8.1           Right to Demand Employer Securities.


A Participant entitled to a distribution from his Account shall be entitled to
demand that his interest in the Account be distributed to him in the form of
Employer Securities, all subject to Section 9.9.  The Administrator shall notify
the Participant of his right to demand distribution of his vested Account
balance entirely in whole shares of Employer Securities (with the value of any
fractional share paid in cash).  However, if the charter or by-laws of the
Employer restrict ownership of substantially all of the outstanding Employer
Securities to Employees and the Trust, then the distribution of a Participant's
vested Account shall be made entirely in the form of cash or other property, and
the Participant is not entitled to a distribution in the form of Employer
Securities.


8.2           Voting Rights; Tendering Shares.


(a)           Each Participant with an Employee Stock Ownership Account shall be
entitled to direct the Trustee as to the manner in which the Employer Securities
in such account are to be voted.  Employer Securities held in the Employee Stock
Ownership Suspense Account or the Exempt Loan Suspense Account shall be voted by
the Trustee on each issue with respect to which shareholders are entitled to
vote in the same proportion as the Participants who timely directed the Trustee
as to the manner of voting their shares in the Employee Stock Ownership Accounts
with respect to such issue (that is, affirmatively, negatively or with an
abstention).  In the event that a Participant fails to give timely voting
instructions to the Trustee with respect to the voting of Employer Securities
that are allocated to his Employee Stock Ownership Account, the Trustee shall
vote such shares in the same proportion as those shares on which the Trustee has
received timely direction from the Participants with respect to such issue (that
is, affirmatively, negatively or with an abstention).


(b)           Tender rights or exchange offers for Employer Securities will be
passed through to Participants.  As soon as practicable after the commencement
of a tender or exchange offer for Employer Securities, the Employer shall cause
each person with power to control the response to such tender or exchange offer
to be advised in writing the terms of the offer and, if applicable, to be
provided with a form for instructing the Trustee, or for revoking such
instruction, to tender or exchange shares of Employer Securities, to the extent
permitted under the terms of such offer.  In advising such persons of the terms
of the offer, the Employer may include statements from the board of directors
setting forth its position with respect to the offer.  To the extent some or all
of the Participants have not directed or have not timely directed the Trustee on
how to respond to such tender or exchange, then the Trustee shall tender or
exchange such Employer Securities on which no direction was received as directed
by the Plan Administrator.  In addition, shares attributable to Employer
Securities held unallocated in the Exempt Loan Suspense Account as a result of
and Exempt Loan shall be tendered or exchanged (or not tendered or exchanged) in
the same proportion as those tendered by Participants.  If the tender or
exchange offer is limited so that all of the shares that the Trustee has been
directed to tender or exchange cannot be sold or exchanged, the shares that each
Participant directed to be tendered or exchanged shall be deemed to have been
sold or exchanged in the same ratio that the number of shares actually sold or
exchanged bears to the total number of shares that the Trustee was directed to
tender or exchange. The Trustee shall hold the Participant's individual
directions with respect to voting rights or tender decisions in confidence and,
except as required by law, shall not divulge or release such individual
directions to anyone associated with the Employer. The Employer may require
verification of the Trustee's compliance with the directions received from
Participants by any independent auditor selected by the Employer, provided that
such auditor agrees to maintain the confidentiality of such individual
directions. The Employer may develop procedures to facilitate the exercise of
votes or tender rights, such as the use of facsimile transmissions for the
Participants located in physically remote areas.

20

--------------------------------------------------------------------------------





8.3           Nondiscrimination in Employee Stock Ownership Contribution.


In the event that the amount of the Employee Stock Ownership Contribution that
would be required in any Plan Year to make the scheduled payments on an Exempt
Loan would exceed the amount that would otherwise be deductible by the Employer
for such Plan Year under Code Section 404, then no more than one-third of the
Employee Stock Ownership Contribution for the Plan Year, which is also the
Employer's taxable year, shall be allocated to the group of Employees who:


(a)           Was at any time during the Plan Year or the preceding Plan Year a
5 percent owner of the Employer; or


(b)           Received Compensation (within the meaning of Section 1.1(j)(2))
from the Employer for the preceding Plan Year in excess of $80,000, as adjusted
under Code Section 414(q), and was in the “top-paid group” of Employees (as
defined below) for such year.  An Employee shall be deemed a member of the
“top-paid group” of Employees for a given Plan Year if such Employee is in the
group of the top 20% of the Employees of the Employer when ranked on the basis
of compensation (as defined above).


A former Employee shall be included in the group of Employees described above if
either such former Employee was included in such group when such Employee
separated from Service, or such former Employee was included in such group at
any time after attaining age 55.


The determination of who is included in the group of Employees described above,
including the determination of the number and identity of Employees in the
“top-paid group,” will be made in accordance with Section 414(q) of the Code and
the regulations thereunder. Amounts not allocable on account of this Section 8.3
shall be allocated among the Accounts of Participants who are not highly
compensated employees, as defined herein, in accordance with Sections 5.5 and
5.6.


8.4           Dividends.


(a)           Dividends paid with respect to Employer Securities credited to a
Participant's Employee Stock Ownership Account as of the record date for the
dividend payment may be allocated to the Participant's Employee Stock Ownership
Account, paid in cash to the Participant, or used by the Trustee to make
payments on an Exempt Loan, pursuant to the direction of the Administrator.


(b)           If the Administrator shall direct that the aforesaid dividends
shall be paid directly to Participants, the dividends paid with respect to such
Employer Securities shall be paid to the Plan, from which dividend distributions
in cash shall be made to the Participants with respect to the Employer
Securities in their Employee Stock Ownership Accounts within 90 days of the
close of the Plan Year in which the dividends were paid.


(c)           If the Administrator permits, then Participants shall be able to
elect, in accordance with regulations or other guidance, to have the dividends
paid and allocable to the Participant's Account either (i) distributed to the
Participant (or his Beneficiary) no later than 90 days after close of the Plan
Year in which the dividend is paid (reduced by any investment losses occurring
from when the dividend is paid to the Plan to when it is distributed to the
Participant), or (ii) retained in the Participant's Account under the Plan to be
invested in Employer Securities.  Such election procedure shall be consistent
with the requirements of Section 404(k) of the Code. If the Participant fails to
make the election, he shall be deemed to have elected payment to the Plan and
reinvestment in Employer Securities.  All elections shall be irrevocable upon
the later of (i) the date of the Participant's election, or (ii) the end of the
applicable election period.

21

--------------------------------------------------------------------------------





(d)           If dividends on Employer Securities already allocated to
Participants' Employee Stock Ownership Accounts are used to make payments on an
Exempt Loan, the Employer Securities which are released from the Exempt Loan
Suspense Account shall first be allocated to each Employee Stock Ownership
Account in an amount equal to the amount of dividends that would have been
allocated to such Account if the dividends had not been used to make payments on
an Exempt Loan, and the remaining Employer Securities (if any) which are
released shall be allocated on a pro-rata basis based on the shares of Employer
Securities held by all Participants in their Employee Stock Ownership Accounts,
all in accordance with Section 404(k) of the Code.


(e)           Dividends on Employer Securities obtained pursuant to an Exempt
Loan and still held in the Exempt Loan Suspense Account may be used to make
payments on an Exempt Loan, as described in Section 8.6.

22

--------------------------------------------------------------------------------



8.5           Exempt Loans.


(a)           The Sponsor may direct the Trustee to obtain Exempt Loans.  The
Exempt Loan may take the form of (i) a loan from a bank or other commercial
lender to purchase Employer Securities (ii) a loan from the Employer to the
Plan; or (iii) an installment sale of Employer Securities to the Plan.  The
proceeds of any such Exempt Loan shall be used, within a reasonable time after
the Exempt Loan is obtained, only to purchase Employer Securities, repay the
Exempt Loan, or repay any prior Exempt Loan.  Any such Exempt Loan shall provide
for no more than a reasonable rate of interest and shall be without recourse
against the Plan.  The number of years to maturity under the Exempt Loan must be
definitely ascertainable at all times.  The only assets of the Plan that may be
given as collateral for an Exempt Loan are Financed Shares acquired with the
proceeds of the Exempt Loan and Financed Shares that were used as collateral for
a prior Exempt Loan repaid with the proceeds of the current Exempt Loan.  Such
Financed Shares so pledged shall be placed in an Exempt Loan Suspense
Account.  No person or institution entitled to payment under an Exempt Loan
shall have recourse against Trust assets other than the Financed Shares, the
Employer Stock Ownership Contribution (other than contributions of Employer
Securities) that is available under the Plan to meet obligations under the
Exempt Loan, and earnings attributable to such Financed Shares and the
investment of such contribution.  Any Employee Stock Ownership Contribution paid
during the Plan Year in which an Exempt Loan is made (whether before or after
the date the proceeds of the Exempt Loan are received), any Employee Stock
Ownership Contribution paid thereafter until the Exempt Loan has been repaid in
full, and all earnings from investment of such Employee Stock Ownership
Contribution, without regard to whether any such Employee Stock Ownership
Contribution and earnings have been allocated to Participants' Employee Stock
Ownership Accounts, shall be available to meet obligations under the Exempt Loan
as such obligations accrue, or prior to the time such obligations accrue, unless
otherwise provided by the Employer at the time any such contribution is
made.  Any pledge of Employer Securities shall provide for the release of
Financed Shares upon the payment of any portion of the Exempt Loan.


(b)           For each Plan Year during the duration of the Exempt Loan, the
number of Financed Shares released from such pledge shall equal the number of
Financed Shares held immediately before release for the current Plan Year
multiplied by a fraction.  The numerator of the fraction is the sum of principal
and interest paid in such Plan Year.  The denominator of the fraction is the sum
of the numerator plus the principal and interest to be paid for all future
years.  Such years will be determined without taking into account any possible
extension or renewal periods.  If interest on any Exempt Loan is variable, the
interest to be paid in future years under the Exempt Loan shall be computed by
using the interest rate applicable as of the end of the Plan Year.


(c)           Notwithstanding the foregoing, the Trustee may, in accordance with
the direction of the Administrator, obtain an Exempt Loan pursuant to the terms
of which the number of Financed Shares to be released from encumbrance shall be
determined with reference to principal payments only.  In the event that such an
Exempt Loan is obtained, annual payments of principal and interest shall be at a
cumulative rate that is not less rapid at any time than level payments of such
amounts for not more than 10 years.  The amount of interest in any such annual
loan repayment shall be disregarded only to the extent that it would be
determined to be interest under standard loan amortization tables.  The
requirement set forth in the preceding sentence shall not be applicable from the
time that, by reason of a renewal, extension, or refinancing, the sum of the
expired duration of the Exempt Loan, the renewal period, the extension period,
and the duration of a new Exempt Loan exceeds 10 years.


8.6           Exempt Loan Payments.


(a)           Payments of principal and interest on any Exempt Loan during a
Plan Year shall be made by the Trustee (as directed by the Administrator) only
from (1) the Employee Stock Ownership Contribution to the Trust made to meet the
Plan's obligation under an Exempt Loan (other than contributions of Employer
Securities) and from any earnings attributable to Financed Shares and
investments of such contributions (both received during or prior to the Plan
Year); (2) the proceeds of a subsequent Exempt Loan made to repay a prior Exempt
Loan; and (3) the proceeds of the sale of any Financed Shares.  Such
contribution and earnings shall be accounted for separately by the Plan until
the Exempt Loan is repaid.

23

--------------------------------------------------------------------------------



(b)           Employer Securities released from the Exempt Loan Suspense Account
by reason of the payment of principal or interest on an Exempt Loan from amounts
allocated to Participants' Employee Stock Ownership Accounts shall immediately
upon release be allocated as set forth in Section 5.5.


(c)           The Employer shall contribute to the Trust sufficient amounts to
enable the Trust to pay principal and interest on any such Exempt Loans as they
are due, provided, however, that no such contribution shall exceed the
limitations in Section 5.6.  In the event that such contributions by reason of
the limitations in Section 5.6 are insufficient to enable the Trust to pay
principal and interest on such Exempt Loan as it is due, then upon the
Administrator's direction the Employer shall:


(1)           Make an Exempt Loan to the Trust in sufficient amounts to meet
such principal and interest payments.  Such new Exempt Loan shall be
subordinated to the prior Exempt Loan.  Employer Securities released from the
pledge of the prior Exempt Loan shall be pledged as collateral to secure the new
Exempt Loan.  Such Employer Securities will be released from this new pledge and
allocated to the Employee Stock Ownership Accounts of the Participants in
accordance with the applicable provisions of the Plan;


(2)           Purchase any Financed Shares in an amount necessary to provide the
Trustee with sufficient funds to meet the principal and interest
repayments.  Any such sale by the Plan shall meet the requirements of Section
408(e) of the Act; or


(3)           Any combination of the foregoing.


However, the Employer shall not, pursuant to the provisions of this subsection,
do, fail to do or cause to be done any act or thing which would result in a
disqualification of the Plan as an employee stock ownership plan under Section
4975(e)(7) of the Code.


(d)           Except as provided in Section 8.1 above and notwithstanding any
amendment to or termination of the Plan which causes it to cease to qualify as
an employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code, or any repayment of an Exempt Loan, no shares of Employer Securities
acquired with the proceeds of an Exempt Loan obtained by the Trust to purchase
Employer Securities may be subject to a put, call or other option, or buy-sell
or similar arrangement, while such shares are held by the Plan or when such
shares are distributed from the Plan.  The provisions of this Section 8.6(d)
shall continue to be applicable to Employer Securities held by the Trustee,
whether or not allocated to Participants' and Former Participants' Accounts,
even if the Plan ceases to be an employee stock ownership plan, as defined in
Section 4975(e)(7) of the Code.


8.7           Put Option.


In the event that the Employer Securities distributed to a Participant are not
readily tradable on an established market, the Participant shall be entitled to
require that the Employer repurchase the Employer Securities under a fair
valuation formula, as provided by governmental regulations.  The Participant or
Beneficiary shall be entitled to exercise the put option described in the
preceding sentence for a period of not more than 60 days following the date of
distribution of Employer Securities to him.  If the put option is not exercised
within such 60-day period, the Participant or Beneficiary may exercise the put
option during an additional period of not more than 60 days after the beginning
of the first day of the first Plan Year following the Plan Year in which the
first put option period occurred, all as provided in regulations promulgated by
the Secretary of the Treasury.


If a Participant exercises the foregoing put option with respect to Employer
Securities that were distributed as part of a total distribution pursuant to
which a Participant's Employee Stock Ownership Account is distributed to him in
a single taxable year, the Employer or the Plan may elect to pay the purchase
price of the Employer Securities over a period not to exceed 5 years.  Such
payments shall be made in substantially equal installments not less frequently
than annually over a period beginning not later than 30 days after the exercise
of the put option.  Reasonable interest shall be paid to the Participant with
respect to the unpaid balance of the purchase price, and adequate security shall
be provided with respect thereto.  In the event that a Participant exercises a
put option with respect to Employer Securities

24

--------------------------------------------------------------------------------



that are distributed as part of an installment distribution, if permissible
under Section 9.5, the amount to be paid for such securities shall be paid not
later than 30 days after the exercise of the put option.


8.8           Diversification Requirements.


(a)           Each Participant who is fully vested in his Account and has
attained age 50 may elect, beginning after the close of the Plan Year in which
such requirements are satisfied (the “Diversification Year”), to have at least
25 percent of his Employee Stock Ownership Account diversified from investment
in Employer Securities.  This is a one-time election. After the fifth
anniversary of the last day of the Participant's Diversification Year, an
eligible Participant may elect (on a one-time basis) to have at least 50 percent
of his Employee Stock Ownership Account diversified from investment in Employer
Securities.  The diversification process shall be carried out in accordance with
procedures promulgated by the Administrator, and coordinated with the
diversification requirements of Section 8.8(b).


(b)           Each Participant who has completed at least 10 years of
participation in the Plan and has attained age 55 may elect within 90 days after
the close of each Plan Year during his “qualified election period” to direct the
Plan as to the investment of at least (that is, up to) 25 percent of his
Employee Stock Ownership Account (to the extent such percentage exceeds the
amount to which a prior election under this Section 8.8(b) had been made). For
purposes of this Section 8.8(b), the term “qualified election period” shall mean
the 5-Plan-Year period beginning with the Plan Year after the Plan Year in which
the Participant attains age 55 (or, if later, beginning with the Plan Year after
the first Plan Year in which the Employee first completes at least 10 years of
participation in the Plan). In the case of an Employee who has attained age 60
and completed 10 years of participation in the prior Plan Year and in the case
of the election year in which any other Participant who has met the minimum age
and service requirements for diversification can make his last election
hereunder, he shall be entitled to direct the Plan as to the investment of (that
is, up to) at least 50 percent of his Employee Stock Ownership Account (to the
extent such percentage exceeds the amount to which a prior election under this
Section 8.8(b) had been made). Notwithstanding the foregoing, if the fair market
value of the Employer Securities allocated to the Employee Stock Ownership
Account of a Participant otherwise entitled to diversify hereunder is $500 or
less as of the Valuation Date immediately preceding the first day of any
election period, then such Participant shall not be entitled to an election
under this Section 8.8(b) for that qualified election period.


(c)           The Plan shall diversify a Participant's Employee Stock Ownership
Account pursuant to an election made under Section 8.8(a) or Section 8.8(b) by
making a distribution of the elected amount to the Participant or his designated
Beneficiary within 90 days after the election.  Such distribution may either be
in cash or in the form of Employer Securities and, if an eligible rollover
distribution within the meaning of Code Section 402(c)(4), may be directly
transferred to an eligible retirement plan in a direct transfer pursuant to
Section 9.10.


(d)           Diversification elections under this Section 8.8 shall be
restricted, delayed or eliminated if and to the extent that the Administrator
determines that such elections would cause the Plan not to be invested primarily
in Employer Securities.  Notwithstanding the preceding sentence, diversification
elections shall be permitted and implemented to the extent necessary to comply
with Code Section 401(a)(28)(B), and such diversification elections shall be
given priority over other diversification elections.


8.9           Independent Appraiser.


An independent appraiser meeting the requirements of the regulations promulgated
under Code Section 170(a)(1) shall value the Employer Securities in those Plan
Years when such securities are not readily tradable on an established securities
market.

25

--------------------------------------------------------------------------------


ARTICLE IX
PAYMENTS AND DISTRIBUTIONS


9.1           Payments on Termination of Service - In General.


All benefits provided under this Plan shall be funded by the value of a
Participant's vested Account in the Plan.  As soon as practicable after a
Participant's Retirement, Disability, death or other termination of Service, the
Administrator shall ascertain the value of his vested Account, as provided in
Article V, and the Administrator shall hold or dispose of the same in accordance
with the following provisions of this Article IX.


9.2           Commencement of Payments.


(a)           Distributions upon Retirement, Disability or Death.  Upon a
Participant's Retirement, Disability or death, payment of benefits under this
Plan shall, unless the Participant otherwise elects (in accordance with Section
9.3), commence as soon as practicable after the Valuation Date next following
the date of the Participant's Retirement, Disability or death.


(b)           Distribution following Termination of Service.  Unless a
Participant elects otherwise, if a Participant terminates Service prior to
Retirement, Disability or death, he shall be accorded an opportunity to commence
receipt of benefits as soon as administratively practicable after his
termination of Service.  A Participant who terminates Service with a vested
Account balance shall be entitled to receive from the Administrator a statement
of his benefits.  If a Participant's vested Account balance does not exceed
$1,000, the Plan Administrator shall distribute the vested portion of his
Account balance as soon as administratively feasible after the date the
Participant terminates Service without the consent of the Participant or his
spouse.


(c)           Distribution of Larger Accounts.  If the value of a Participant's
vested Account balance exceeds $1,000, and the Account balance is immediately
distributable, the Participant must consent to any distribution of such Account
balance.  The Administrator shall notify the Participant of the right to defer
any distribution until the Participant's Account balance is no longer
immediately distributable.  The consent of the Participant shall not be required
to the extent that a distribution is required to satisfy Code Section 401(a)(9)
or Code Section 415.


9.3           Mandatory Commencement of Benefits.


(a)           Unless a Participant elects otherwise, in writing, distribution of
benefits will begin no later than the 60th day after the latest to occur of the
close of the Plan Year in which (i) the Participant attains age 65, (ii) the
tenth anniversary of the Plan Year in which the Participant commenced
participation, or (iii) the Participant terminates Service with the Employer and
all Related Employers.


(b)           In the event that the Plan shall be subsequently amended to
provide for a form of distribution other than a lump sum, if the Participant's
interest is to be distributed in other than a lump sum, the following minimum
distribution rules shall apply on or after the required beginning date:


(1)           All distributions required under this Section 9.3(b) shall be
determined and made in accordance with the Treasury Regulation under Code
Section 401(a)(9).


(2)           Time and Manner of Distribution.


(A)           The Participant's entire interest will be distributed, or begin to
be distributed, to the Participant no later than the Participant 's Required
Beginning Date.


(B)           If the Participant dies before distributions begin, the
Participant 's entire interest will be distributed, or begin to be distributed,
no later than as follows:

26

--------------------------------------------------------------------------------





(i)           If the Participant 's surviving spouse is the Participant's sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.


(ii)           If the Participant's surviving spouse is not the Participant's
sole designated beneficiary, then distributions to the designated beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.


(iii)            If there is no designated beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.


(iv)           If the participant's surviving spouse is the participant's sole
designated beneficiary and the surviving spouse dies after the participant but
before distributions to the surviving spouse begin, this Section 9.3(b)(2)(B),
other than Section 9.3(b)(2)(B)(i), will apply as if the surviving spouse were
the participant.


For purposes of this Section 9.3(b)(2)(B) and Section 9.3(b)(4) ,unless Section
9.3(b)(2)(B)(iv) applies, distributions are considered to begin on the
Participant's required beginning date. If Section 9.3(b)(2)(B)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 9.3(b)(2)(B)(i).


(3)           Required Minimum Distributions During Participant's
Lifetime.  During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


(A)           the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or


(B)           if the Participant's sole designated beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the distribution calendar year.


Required minimum distributions will be determined under this Section 9.3(b)(2)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the participant's date of death.


 
(4)
Required Minimum Distributions After Participant's Death.



(A)           Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant's death is the quotient obtained
by dividing the Participant's account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant's designated beneficiary, determined as follows:


(i)           The Participant's remaining life expectancy is calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

27

--------------------------------------------------------------------------------





(ii)           If the Participant's surviving spouse is the Participant's sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.


(iii)           If the Participant's surviving spouse is not the Participant's
sole designated beneficiary, the designated beneficiary's remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the participant's death, reduced by one for each subsequent year.


(B)           If the Participant dies on or after the date distributions begin
and there is no designated beneficiary as of September 30 of the year after the
year of the Participant's death, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's  account balance by the
Participant's remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.


 
(5)
Death Before Date Distributions Begin.



(A)           Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a designated beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's account balance by the remaining life expectancy of the
Participant's designated beneficiary, determined as provided in (4) above.


(B)           No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's  death.


(C)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse, this paragraph (5) will apply as if the surviving
spouse were the Participant.


 
(6)
Definitions.



(A)           Designated beneficiary. The individual who is designated as the
beneficiary under the Plan and is the designated beneficiary under Code Section
401(a)(9) of and section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.


(B)           Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 9.3(b)(2).  The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's  required
beginning date occurs, will be made on or before December 31 of that
distribution calendar year.

28

--------------------------------------------------------------------------------



(C)           Life expectancy. Life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.


(D)           Participant's account balance. The account balance as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.


 
(E)
Required beginning date. The date specified in Section 9.4.



9.4           Required Beginning Dates.


(a)           General Rule. The required beginning date of a Participant who is
a 5-percent owner of the Employer is the first day of April of the calendar year
following the calendar year in which the Participant attains age 70-1/2.  The
required beginning date of a Participant who is not a 5-percent owner shall be
April 1 of the calendar year following the later of either:  (i) the calendar
year in which the Participant attains age 70-1/2, or (ii) the calendar year in
which the Participant retires.


(b)           5-percent owner.  A Participant is treated as a 5-percent owner
for purposes of this section if such Participant is a 5-percent owner as defined
in section 416(i) of the Code (determined in accordance with section 416 but
without regard to whether the plan is top-heavy) at any time during the Plan
Year ending with or within the calendar year in which such owner attains age
66-1/2 or any subsequent Plan Year.  Once distributions have begun to a
5-percent owner under this section, they must continue to be distributed, even
if the Participant ceases to be a 5-percent owner in a subsequent year.


9.5           Form of Payment.


Each Participant's vested Account balance shall be distributed in a lump sum
payment.  Notwithstanding the preceding sentence, but subject to Section 9.3,
the Administrator may not distribute a lump sum without the Participant's
consent when the present value of a Participant's total Account balance is in
excess of $1,000.  This form of payment shall be the normal form of
distribution.  However, in the event that the Administrator must commence
distributions, as required by Section 9.4 herein, with respect to an Employee
who has attained age 70 ½ and is still employed by the Employer, if the Employee
does not elect a lump sum distribution, payments shall be made in installments
in such amounts as shall satisfy the minimum distribution rules of Section 9.3.


9.6           Payments Upon Termination of Plan.


Upon termination of this Plan pursuant to Sections 13.2, 13.4, 13.5 or 13.6, the
Administrator shall continue to perform its duties and the Trustee as directed
by the Administrator, and shall make all payments upon the following terms,
conditions and provisions:  The Account balance of each affected Participant and
Former Participant shall immediately become fully vested and nonforfeitable; the
Account balance of all Participants and Former Participants shall be determined
within 60 days after such termination, and the Administrator shall have the same
powers to direct the Trustee in making payments as contained in Sections 9.1 and
13.5.

29

--------------------------------------------------------------------------------





9.7           Distributions Pursuant to Qualified Domestic Relations Orders.


Nothing contained in this Plan prevents the Trustee, in accordance with the
direction of the Retirement and Benefits Committee, from complying with the
provisions of a Qualified Domestic Relations Order. This Plan specifically
permits distribution to an alternate payee under a Qualified Domestic Relations
Order at any time, irrespective of whether the Participant has attained his
earliest retirement age (as defined under Code §414(p)) under the Plan. A
distribution to an alternate payee prior to the Participant's attainment of
earliest retirement age is available only if: (1) the order specifies
distribution at that time or permits an agreement between the Plan and the
alternate payee to authorize an earlier distribution; and (2) if the present
value of the alternate payee's benefits under the Plan exceeds $5,000, and the
order requires, the alternate payee consents to any distribution occurring prior
to the Participant's attainment of earliest retirement age. Nothing in this
Section 9.7 gives a Participant a right to receive distribution at a time
otherwise not permitted under the Plan nor does it permit the alternate payee to
receive a form of payment not otherwise permitted under the Plan.


The Committee must establish reasonable procedures to determine the qualified
status of a domestic relations order. Upon receiving a domestic relations order,
the Committee promptly will notify the Participant and any alternate payee named
in the order, in writing, of the receipt of the order and the Plan's procedures
for determining the qualified status of the order. Within a reasonable period of
time after receiving the domestic relations order, the Committee must determine
the qualified status of the order and must notify the Participant and each
alternate payee, in writing, of its determination. The Committee must provide
notice under this paragraph by mailing to the individual's address specified in
the domestic relations order, or in a manner consistent with Department of Labor
regulations.


If any portion of the Participant's Account is payable during the period the
Committee is making its determination of the qualified status of the domestic
relations order, the Committee must make a separate accounting of the amounts
payable. If the Committee determines the order is a Qualified Domestic Relations
Order within 18 months of the date amounts first are payable following receipt
of the order, the Committee will direct the Trustee to distribute the payable
amounts in accordance with the order. If the Committee does not make its
determination of the qualified status of the order within the 18 month
determination period, the Committee will direct the Trustee to distribute the
payable amounts in the manner the Plan would distribute if the order did not
exist and will apply the order prospectively if the Committee later determines
the order is a Qualified Domestic Relations Order. To the extent it is not
inconsistent with the provisions of the Qualified Domestic Relations Order, the
Committee may direct the Trustee to invest any partitioned amount in a
segregated sub-account or separate account and to invest the account in
Federally insured, interest-bearing savings account(s) or time deposit(s) (or a
combination of both), or in other fixed income investments. A segregated
sub-account remains a part of the Trust, but it alone shares in any income it
earns, and it alone bears any expense or loss it incurs. The Trustee will make
any payments or distributions required under this Section 9.7 by separate
benefit checks or other separate distribution to the alternate payee(s).


9.8           Cash-Out Distributions.


If the Plan becomes subject to its top heavy vesting schedule, or the Plan is
amended  to implement a graded vesting schedule, a Participant who receives a
distribution of his entire vested Account balance because of the termination of
his participation in the Plan, the Plan shall disregard a Participant's Service
with respect to which such cash-out distribution shall have been made, in
computing his Account balance in the event that a Former Participant shall again
become an Employee and become eligible to participate in the Plan.  Such a
distribution shall be deemed to be made on termination of participation in the
Plan if it is made not later than the close of the second Plan Year following
the Plan Year in which such termination occurs.  The forfeitable portion of a
Participant's Account balance shall be restored upon repayment to the Plan by
such Former Participant of the full amount of the cash-out distribution,
provided that the Former Participant again becomes an Employee.  Such repayment
must be made by the Employee not later than the end of the 5-year period
beginning with the date the Participant is reemployed by the Company or a
Related Employer, or the close of the first period of 5 consecutive Breaks
commencing after the distribution to the Participant.  Forfeitures required to
be restored by virtue of such repayment shall be restored from the following
sources in the following order of preference: (i)

30

--------------------------------------------------------------------------------



current forfeitures; (ii) an additional Employee Stock Ownership Contribution,
as appropriate, and as subject to Section 5.6; and (iii) investment earnings of
the Fund.  In the event that a Participant's Account balance is totally
forfeitable, a Participant shall be deemed to have received a distribution of
zero upon his termination of Service.  In the event of a return to Service
within 5 years of the date of his deemed distribution, the Participant shall be
deemed to have repaid his distribution in accordance with the rules of this
Section 9.8.


9.9           ESOP Distribution Rules.


Notwithstanding any provision of this Article IX to the contrary, the
distribution of a Participant's Employee Stock Ownership Account (unless the
Participant elects otherwise in writing) shall commence as soon as
administratively feasible as of the first Valuation Date coincident with or next
following his death, Disability or termination of Service, but not later than 1
year after the close of the Plan Year in which the Participant separates from
Service by reason of the attainment of his Normal Retirement Date, Disability,
death or separation from Service.  In addition, all distributions hereunder
shall, to the extent that the Participant's Account is invested in Employer
Securities, be made in the form of Employer Securities or cash, or a combination
of Employer Securities and cash, in the discretion of the Administrator, subject
to the Participant's right to demand Employer Securities in accordance with
Section 8.1.  Fractional shares, however, may be distributed in the form of
cash.


9.10           Direct Rollover.


(a)           Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee's election under this Article IX, a
distributee may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an "eligible rollover distribution" paid
directly to an "eligible retirement plan" specified by the distributee in a
"direct rollover."


(b)           For purposes of this Section 9.10, an "eligible rollover
distribution" is any distribution of all or any portion of the balance to the
credit of the distributee, except that an "eligible rollover distribution" does
not include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under section 401(a)(9) of the Code; the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
Securities); and any hardship distribution made on behalf of the Participant.


(c)           For purposes of this Section 9.10, an "eligible retirement plan"
is an individual retirement account described in section 408(a) of the Code, an
individual retirement annuity described in section 408(b) of the Code, an
annuity plan described in section 403(a) of the Code, or a qualified trust
described in section 401(a) of the Code, that accepts the distributee's eligible
rollover distribution.  However, in the case of an "eligible rollover
distribution" to the surviving spouse or a non-spouse designated beneficiary, an
"eligible retirement plan" is an individual retirement account or individual
retirement annuity (and in the case of a non-spouse designated beneficiary an
inherited individual retirement account or individual retirement annuity).  An
eligible retirement plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
plan.  The definition of eligible retirement plan shall also apply in the case
of a distribution to a surviving spouse or a non-spouse designated beneficiary,
or to a spouse or former spouse who is the alternate payee under a qualified
domestic relation order, as defined in section 414(p) of the Code.


(d)           For purposes of this Section 9.10, a distributee includes a
Participant or Former Participant.  In addition, the Participant's or Former
Participant's surviving spouse and the Participant's or Former Participant's
spouse or former spouse who is the alternate payee under a Qualified Domestic
Relations Order are "distributees" with regard to the interest of the spouse or
former spouse.


(e)           For purposes of this Section 9.10, a "direct rollover" is a
payment by the Plan to the "eligible retirement plan" specified by the
distributee.

31

--------------------------------------------------------------------------------





9.11           Waiver of 30-day Notice.


If a distribution is one to which Sections 401(a)(11) and 417 of the Code do not
apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that: (1) the Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and (2) the Participant, after
receiving the notice, affirmatively elects a distribution.


9.12           Re-employed Veterans.


Notwithstanding any provision of the Plan to the contrary, contributions,
benefits, Plan loan repayment suspensions and Service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).


9.13           Share Legend.


Employer Securities held or distributed by the Trustee may include such legend
restrictions on transferability as the Employer may reasonably require in order
to assure compliance with applicable Federal and State securities and other
laws.


9.14.
Power to Reduce Benefit.



Notwithstanding Section 14.4, effective for judgments, orders, and decrees
issued, and settlement agreements entered into, on or after August 5, 1997, a
Participant's Plan benefit may be reduced to satisfy liabilities of the
Participant to the Plan due to:


(a)           The Participant's being convicted of committing a crime involving
the Plan;


(b)           A civil judgment (or consent order or decree) entered by a court
in an action brought in connection with a violation of the fiduciary provisions
of the Act; or


(c)           A settlement agreement between the Department of Labor and the
Participant in connection with a violation of the fiduciary provisions of the
Act.


The court order establishing such liability must require that the Participant's
benefit in the Plan be applied to satisfy the liability.

32

--------------------------------------------------------------------------------


ARTICLE X
PROVISIONS RELATING TO TOP-HEAVY PLANS


10.1           Top-Heavy Rules to Control.


Anything contained in this Plan to the contrary notwithstanding, if for any Plan
Year the Plan is a top-heavy plan, as determined pursuant to Section 416 of the
Code, then the Plan must meet the requirements of this Article X for such Plan
Year.


10.2           Top-Heavy Plan Definitions.


Unless a different meaning is plainly implied by the context, the following
terms as used in this Article X shall have the following meanings:


(a)           "Accrued Benefit" shall mean the account balances or accrued
benefits of an Employee, calculated pursuant to Section 10.3.


(b)           "Determination Date" shall mean, with respect to any particular
Plan Year of this Plan, the last day of the preceding Plan Year (or, in the case
of the first Plan Year of the Plan, the last day of the first Plan Year).  In
addition, the term "Determination Date" shall mean, with respect to any
particular plan year of any plan (other than this Plan) in a Required
Aggregation Group or a Permissive Aggregation Group, the last day of the plan
year of such plan which falls within the same calendar year as the Determination
Date for this Plan.


(c)           "Employer" shall mean the Employer (as defined in Section 1.1(q))
and any entity which is (1) a member of a controlled group including such
Employer, while it is a member of such controlled group (within the meaning of
Section 414(b) of the Code), (2) in a group of trades or businesses under common
control with such Employer, while it is under common control (within the meaning
of Section 414(c) of the Code), and (3) a member of an affiliated service group
including such Employer, while it is a member of such affiliated service group
(within the meaning of Section 414(m) of the Code).


(d)           "Key Employee" shall mean any Employee or former Employee
(including any deceased  Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code), a 5-percent owner of the Employer, or a 1-percent owner of the Employer
having annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of section 415(c)(3) of the
Code.  The determination of who is a key employee will be made in accordance
with section 416(i)(1) of the Code and the applicable regulations and other
guidance of general applicability issued thereunder.


(e)           "Non-Key Employee" shall mean any Employee or former Employee (or
any Beneficiary of such Employee or former Employee, as the case may be) who is
not considered to be a Key Employee with respect to this Plan.


(f)           "Permissive Aggregation Group" shall mean all plans in the
Required Aggregation Group and any other plans maintained by the Employer which
satisfies Sections 401(a)(4) and 410 of the Code when considered together with
the Required Aggregation Group.


(g)           "Required Aggregation Group" shall mean each plan (including any
terminated plan) of the Employer in which a Key Employee is (or in the case of a
terminated plan, had been) a Participant in the Plan Year containing the
Determination Date or any of the 4 preceding Plan Years, and each other plan of
the Employer which enables any plan of the Employer in which a Key Employee is a
Participant to meet the requirements of Sections 401(a)(4) or 410 of the Code.


10.3           Calculation of Accrued Benefits.


(a)           An Employee's Accrued Benefit shall be equal to:

33

--------------------------------------------------------------------------------



(1)           With respect to this Plan or any other defined contribution plan
(other than a defined contribution pension plan) in a Required Aggregation Group
or a Permissive Aggregation Group, the Employee's account balances under the
respective plan, determined as of the most recent plan valuation date within a
12-month period ending on the Determination Date, including contributions
actually made after the valuation date but before the Determination Date (and,
in the first plan year of a plan, also including any contributions made after
the Determination Date which are allocated as of a date in the first plan year).


(2)           With respect to any defined contribution pension plan in a
Required Aggregation Group or a Permissive Aggregation Group, the Employee's
account balances under the plan, determined as of the most recent plan valuation
date within a 12-month period ending on the Determination Date, including
contributions which have not actually been made, but which are due to be made as
of the Determination Date.


(3)           With respect to any defined benefit plan in a Required Aggregation
Group or a Permissive Aggregation Group, the present value of the Employee's
accrued benefits under the plan, determined as of the most recent plan valuation
date within a 12-month period ending on the Determination Date, pursuant to the
actuarial assumptions used by such plan, and calculated as if the Employee
terminated Service under such plan as of the valuation date (except that, in the
first plan year of a plan, a current Participant's estimated Accrued Benefit as
of the Determination Date shall be taken into account).


(4)           The present values of accrued benefits and the amounts of account
balances of an employee as of the Determination Date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under section 416(g)(2) of the Code during the 1-year
period ending on the Determination Date.  The preceding sentence shall also
apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting "5-year period" for "1-year period."


(5)           The accrued benefits and accounts of any individual who has not
performed services for the Employer during the 1-year period ending on the
Determination Date shall not be taken into account.


(6)           The Accrued Benefit shall be calculated to include all amounts
attributable to both Employer and Employee contributions, but shall exclude
amounts attributable to voluntary deductible Employee contributions, if any.


(7)           Rollover and direct plan-to-plan transfers shall be taken into
account as follows:


(A)           If the transfer is initiated by the Employee and made from a plan
maintained by one employer to a plan maintained by another unrelated employer,
the transferring plan shall continue to count the amount transferred; the
receiving plan shall not count the amount transferred.


(B)           If the transfer is not initiated by the Employee or is made
between plans maintained by related employers, the transferring plan shall no
longer count the amount transferred; the receiving plan shall count the amount
transferred.

34

--------------------------------------------------------------------------------





10.4           Determination of Top-Heavy Status.


This Plan shall be considered to be a top-heavy plan for any Plan Year if, as of
the Determination Date, the value of the Accrued Benefits of Key Employees
exceeds 60% of the value of the Accrued Benefits of all eligible Employees under
the Plan.  Notwithstanding the foregoing, if the Employer maintains any other
qualified plan, the determination of whether this Plan is top-heavy shall be
made after aggregating all other plans of the Employer in the Required
Aggregation Group and, if desired by the Employer as a means of avoiding
top-heavy status, after aggregating any other plan of the Employer in the
Permissive Aggregation Group.  If the required Aggregation Group is top-heavy,
then each plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would not otherwise be
deemed to be top-heavy.  Conversely, if the Permissive Aggregation Group is not
top-heavy, then no plan contained in such group shall be deemed to be top-heavy,
notwithstanding that any particular plan in such group would otherwise be deemed
to be top-heavy.  In no event shall a plan included in a top-heavy Permissive
Aggregation Group be deemed a top-heavy plan unless such plan is also included
in a top-heavy Required Aggregation Group.


10.5           Minimum Contribution.


(a)           For any Plan Year in which the Plan is top-heavy, each Non-Key
Employee who has met the age and service requirements, if any, contained in the
Plan, shall be entitled to a minimum contribution (which may include forfeitures
otherwise allocable) equal to a percentage of such Non-Key Employee's
compensation (as defined in Section 415 of the Code) as follows:


(1)           If the Non-Key Employee is not covered by a defined benefit plan
maintained by the Employer, then the minimum contribution under this Plan shall
be 3% of such Non-Key Employee's compensation.


(2)           If the Non-Key Employee is covered by a defined benefit plan
maintained by the Employer, then the minimum contribution under this Plan shall
be 5% of such Non-Key Employee's compensation.


(b)           Notwithstanding the foregoing, the minimum contribution otherwise
allocable to a Non-Key Employee under this Plan shall be reduced in the
following circumstances:


(1)           The percentage minimum contribution required under this Plan shall
in no event exceed the percentage contribution made for the Key Employee for
whom such percentage is the highest for the Plan Year after taking into account
contributions under other defined contribution plans in this Plan's Required
Aggregation Group; provided, however, that this Section 10.5(b)(1) shall not
apply if this Plan is included in a Required Aggregation Group and this Plan
enables a defined benefit plan in such Required Aggregation Group to meet the
requirements of Section 401(a)(4) or 410 of the Code.


(2)           No minimum contribution shall be required (or the minimum
contribution shall be reduced, as the case may be) for a Non-Key Employee under
this Plan for any Plan Year if the Employer maintains another qualified plan
under which a minimum benefit or contribution is being accrued or made on
account of such Plan Year, in whole or in part, on behalf of the Non-Key
Employee, in accordance with Section 416(c) of the Code.


(c)           For purposes of this Section 10.5, there shall be disregarded (1)
any Employer contributions attributable to a salary reduction or similar
arrangement, or (2) any Employer contributions to or any benefits under Chapter
21 of the Code (relating to the Federal Insurance Contributions Act), Title II
of the Social Security Act, or any other federal or state law.

35

--------------------------------------------------------------------------------





(d)           For purposes of this Section 10.5, minimum contributions shall be
required to be made on behalf of only those Non-Key Employees, as described in
Section 10.6(a), who have not terminated Service as of the last day of the Plan
Year.  If a Non-Key Employee is otherwise entitled to receive a minimum
contribution pursuant to this Section 10.5(d), the fact that such Non-Key
Employee failed to complete 1,000 Hours of Service or failed to make any
mandatory or elective contributions under this Plan, if any are so required,
shall not preclude him from receiving such minimum contribution.


(e)           Matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan.  The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the plan provides that the minimum
contribution requirement shall be met in another plan, such other
plan.  Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.


10.6
Vesting.



(a)           For any Plan Year in which the Plan is a top-heavy plan, a
Participant’s Account shall continue to vest according to the following
schedule:


Years of Vesting Service Completed
Percentage Vested

Less than 2    
               0%

2 but less than 3
 
          20%
  

3 but less than 4
 
          40%
  

4 but less than 5
 
          60%
 

 5 or more              100%  

 


After all Pre-PPA Exempt Loans (as defined in Section 7.2(b)) are repaid in
full, the top-heavy vesting schedule shall be the same as in Section 7.2.


(b)           If for any Plan Year the Plan becomes top-heavy and the vesting
schedule set forth in Section 10.6(a) becomes effective, then, even if the Plan
ceases to be top-heavy in any subsequent Plan Year, the vesting schedule set
forth in Section 10.7(a) shall remain applicable with respect to any Participant
who has completed 3 or more Years of Service.



36

--------------------------------------------------------------------------------


ARTICLE XI
ADMINISTRATION


11.1           Appointment of Administrator.


This Plan shall be administered by a committee consisting of up to 7 persons,
whether or not Employees or Participants, who shall be appointed from time to
time by the Board of Directors to serve at its pleasure.  Such Committee may, at
the Board's discretion, be one and the same as the Committee or Retirement and
Benefits Committee which administers the Sponsor's other employee benefit
plans.  The Sponsor may require that each person appointed as an Administrator
shall signify his acceptance by filing an acceptance with the Sponsor.  The term
"Administrator" as used in this Plan shall refer to the members of the
committee, either individually or collectively, as appropriate.  The authority
to control and manage the operation and administration of the Plan is vested in
the Administrator appointed by the Board of Directors. The Administrator shall
have the rights, duties and obligations of an "administrator," as that term is
defined in section 3(16)(A) of the Act, and of a "plan administrator," as that
term is defined in Section 414(g) of the Code.  In the event that the Sponsor
shall elect not to appoint any individuals to constitute a committee to
administer the Plan, the Sponsor shall serve as the Administrator hereunder.


11.2           Resignation or Removal of Administrator.


An Administrator shall have the right to resign at any time by giving notice in
writing, mailed or delivered to the Sponsor and to the Trustee.  Any
Administrator who was an employee of the Employer at the time of his appointment
shall be deemed to have resigned as an Administrator upon his termination of
Service.  The Board of Directors may, in its discretion, remove any
Administrator with or without cause, by giving notice in writing, mailed or
delivered to the Administrator and to the Trustee.


11.3           Appointment of Successors:  Terms of Office, Etc.


Upon the death, resignation or removal of an Administrator, the Sponsor may
appoint, by Board of Directors' resolution, a successor or successors.  Notice
of termination of an Administrator and notice of appointment of a successor
shall be made by the Sponsor in writing, with copies mailed or delivered to the
Trustee, and the successor shall have all the rights and privileges and all of
the duties and obligations of the predecessor.


11.4           Powers and Duties of Administrator.


The Administrator shall have the following duties and responsibilities in
connection with the administration of this Plan:


(a)           To promulgate and enforce such rules, regulations and procedures
as shall be proper for the efficient administration of the Plan, such rules,
regulations and procedures to apply uniformly to all Employees, Participants and
Beneficiaries;


(b)           To exercise discretion in determining all questions arising in the
administration, interpretation and application of the Plan, including questions
of eligibility and of the status and rights of Participants, Beneficiaries and
any other persons hereunder;


(c)           To decide any dispute arising hereunder strictly in accordance
with the terms of the Plan; provided, however, that no Administrator shall
participate in any matter involving any questions relating solely to his own
participation or benefits under this Plan;


(d)           To advise the Employer and direct the Trustee regarding the known
future needs for funds to be available for distribution in order that the
Trustee may establish investments accordingly;


(e)           To correct defects, supply omissions and reconcile inconsistencies
to the extent necessary to effectuate the Plan;

37

--------------------------------------------------------------------------------



(f)           To advise the Employer of the maximum deductible contribution to
the Plan for each fiscal year;


(g)           To direct the Trustee concerning all matters requiring the
Administrator's direction pursuant to the provisions of this Plan and the Trust
Agreement;


(h)           To advise the Trustee on all terminations of Service by
Participants, unless the Employer has so notified the Trustee;


(i)           To confer with the Trustee on the settling of any claims against
the Fund;


(j)           To make recommendations to the Board of Directors with respect to
proposed amendments to the Plan and the Trust Agreement;


(k)           To file all reports with government agencies, Employees and other
parties as may be required by law, whether such reports are initially the
obligation of the Employer, the Plan or the Trustee;


(l)           To have all such other powers as may be necessary to discharge its
duties hereunder; and


(m)           To direct the Trustee to pay all expenses of administering this
Plan, except to the extent that the Employer pays such expenses.


Full discretion is granted to the Administrator to interpret the Plan and to
determine the benefits, rights and privileges of Participants, Beneficiaries or
other persons affected by this Plan.  The Administrator shall exercise its
discretion under the terms of this Plan and shall administer the Plan in
accordance with its terms, such administration to be exercised uniformly so that
all persons similarly situated shall be similarly treated.


11.5           Action by Administrator.


The Administrator may elect a Chairman and Secretary from among its members and
may adopt rules for the conduct of its business.  A majority of the members then
serving shall constitute a quorum for the transaction of business.  All
resolutions or other action taken by the Administrator shall be by vote of a
majority of those present at such meeting and entitled to vote.  Resolutions may
be adopted or other action taken without a meeting upon written consent signed
by at least a majority of the members.  All documents, instruments, orders,
requests, directions, instructions and other papers shall be executed on behalf
of the Administrator by either the Chairman or the Secretary of the
Administrator, if any, or by any member or agent of the Administrator duly
authorized to act on the Administrator's behalf.


11.6           Participation by Administrator.


No member of the committee constituting the Administrator shall be precluded
from becoming a Participant in the Plan if he would be otherwise eligible, but
he shall not be entitled to vote or act upon matters or to sign any documents
relating specifically to his own participation under the Plan, except when such
matters or documents relate to benefits generally.  If this disqualification
results in the lack of a quorum, then the Board of Directors shall appoint a
sufficient number of temporary members of the committee constituting the
Administrator who shall serve for the sole purpose of determining such a
question.


11.7           Agents.


The Administrator may employ agents and provide for such clerical, legal,
actuarial, accounting, medical, advisory or other services as it deems necessary
to perform its duties under this Plan.  The cost of such services and all other
expenses incurred by the Administrator in connection with the administration of
the Plan shall be paid from the Fund, unless paid by the Employer.



38

--------------------------------------------------------------------------------



11.8           Allocation of Duties.


The duties, powers and responsibilities reserved to the Administrator may be
allocated among its members so long as such allocation is pursuant to written
procedures adopted by the Administrator, in which case, except as may be
required by the Act, no Administrator shall have any liability, with respect to
any duties, powers or responsibilities not allocated to him, for the acts of
omissions of any other Administrator.


11.9           Delegation of Duties.


The Administrator may delegate any of its duties to any Employees of the
Employer, or to any other person or firm, provided that the Administrator shall
prudently choose such agents and rely in good faith on their actions.


11.10                      Administrator's Action Conclusive.


Any action on matters within the authority of the Administrator shall be final
and conclusive except as provided in Article XII.


11.11                      Compensation and Expenses of Administrator.


No Administrator who is receiving compensation from the Employer as a full-time
employee, as a director or agent, shall be entitled to receive any compensation
or fee for his services hereunder.  Any other Administrator shall be entitled to
receive such reasonable compensation for his services as an Administrator
hereunder as may be mutually agreed upon between the Employer and such
Administrator.  Any such compensation shall be paid from the Fund, unless paid
by the Employer.  Each Administrator shall be entitled to reimbursement by the
Employer for any reasonable and necessary expenditures incurred in the discharge
of his duties.


11.12                      Records and Reports.


The Administrator shall maintain adequate records of its actions and proceedings
in administering this Plan and shall file all reports and take all other actions
as it deems appropriate in order to comply with the Act, the Code and
governmental regulations issued thereunder.


11.13                      Reports of Fund Open to Participants.


The Administrator shall keep on file, in such form as it shall deem convenient
and proper, all annual reports of the Fund received by the Administrator from
the Trustee, and a statement of each Participant's interest in the Fund as from
time to time determined.  The annual reports of the Fund and the statement of
his Account balance, as well as a complete copy of the Plan and the Trust
Agreement and copies of annual reports to the Internal Revenue Service, shall be
made available by the Administrator to the Employer for examination by each
Participant during reasonable hours at the office of the Employer, provided,
however, that the statement of a Participant's Account balance shall not be made
available for examination by any other Participant.


11.14                      Named Fiduciary.


The Administrator is the named fiduciary for purposes of Section 402 of the Act
and shall be the designated agent for receipt of service of process on behalf of
the Plan.  It shall use the care and diligence in the performance of its duties
under this Plan that are required of fiduciaries under the Act.  Nothing in this
Plan shall preclude the Employer from purchasing liability insurance to protect
the Administrator with respect to its duties under this Plan.

39

--------------------------------------------------------------------------------





11.15                      Information from Employer.


The Employer shall promptly furnish all necessary information to the
Administrator to permit it to perform its duties under this Plan.  The
Administrator shall be entitled to rely upon the accuracy and completeness of
all information furnished to it by the Employer, unless it knows or should have
known that such information is erroneous.


11.16                      Responsibilities of Directors.


Subject to the rights reserved to the Board of Directors acting on behalf of the
Employer as set forth in this Plan, no member of the Board of Directors shall
have any duties or responsibilities under this Plan, except to the extent he
shall be acting in the capacity of an Administrator or Trustee.


11.17                      Liability and Indemnification.


(a)           To the extent not prohibited by the Act, the Administrator shall
not be responsible in any way for any action or omission of the Employer, the
Trustee or any other person in the performance of their duties and obligations
set forth in this Plan and in the Trust Agreement.  To the extent not prohibited
by the Act, the Administrator shall also not be responsible for any act or
omission of any of its agents, or with respect to reliance upon advice of its
counsel (whether or not such counsel is also counsel to the Employer or the
Trustee), provided that such agents or counsel were prudently chosen by the
Administrator and that the Administrator relied in good faith upon the action of
such agent or the advice of such counsel.


(b)           The Administrator shall not be relieved from responsibility or
liability for any responsibility, obligation or duty imposed upon it under this
Plan or under the Act.  Except for its own gross negligence, willful misconduct
or willful breach of the terms of this Plan, the Administrator shall be
indemnified and held harmless by the Employer against liability or losses
occurring by reason of any act or omission of the Administrator to the extent
that such indemnification does not violate the Act or any other federal or state
laws.



40

--------------------------------------------------------------------------------


ARTICLE XII
CLAIMS PROCEDURE


12.1           Notice of Denial.


If a Participant or his Beneficiary is denied any benefits under this Plan,
either in whole or in part, the Administrator shall advise the claimant in
writing of the amount of his benefit, if any, and the specific reasons for the
denial.  The Administrator shall also furnish the claimant at that time with a
written notice containing:


(a)           A specific reference to pertinent Plan provisions;


(b)           A description of any additional material or information necessary
for the claimant to perfect his claim, if possible, and an explanation of why
such material or information is needed; and


(c)           An explanation of the Plan's claim review procedure.


12.2           Right to Reconsideration.


Within 60 days of receipt of the information described in 12.1 above, the
claimant shall, if he desires further review, file a written request for
reconsideration with the Administrator.


12.3           Review of Documents.


So long as the claimant's request for review is pending (including the 60-day
period described in Section 12.2 above), the claimant or his duly authorized
representative may review pertinent Plan documents and the Trust Agreement (and
any pertinent related documents) and may submit issues and comments in writing
to the Administrator.


12.4           Decision by Administrator.


A final and binding decision shall be made by the Administrator within 60 days
of the filing by the claimant of his request for reconsideration; provided,
however, that if the Administrator feels that a hearing with the claimant or his
representative present is necessary or desirable, this period shall be extended
an additional 60 days.


12.5           Notice by Administrator.


The Administrator's decision shall be conveyed to the claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based.  The Administrator's decision shall
be binding and conclusive with respect to all persons interested therein unless
the Administrator has no reasonable basis for its decision.


12.6           Special Claims Procedures.


The following changes to the claims procedures set forth above shall apply to
all claims for disability benefits under the Plan.  A disability benefit is any
benefit, the availability of which is conditioned upon a showing of a
disability.  Unless a change to the normal claims procedures set forth above is
indicated, the normal procedures will also apply to claims for disability
benefits.


(a)           In the case of a claim for disability benefits, the Administrator
shall advise the claimant of any adverse determination not later than 45 days
after receipt of the claim.  Should it be necessary, that period may be extended
by 30 days provided the Plan notifies the claimant of the circumstances prior to
the expiration of the initial 45 day period.  In addition to the disclosure
requirements of Section 12.1, a notice of denial of disability benefits must
include:  (a) any internal rule or guideline relied upon by the Plan in making
its determination and; (b) if the adverse determination is based on a medical
necessity or

41

--------------------------------------------------------------------------------



experimental treatment, a statement explaining the specific clinical judgment
for the determination, or a statement that such an explanation will be provided
upon request.


(b)           Within 180 days of receipt of a notice of denial of a disability
claim, the claimant may file a written claim for review with the Administrator.


(c)           Within 45 days, the Administrator must provide the claimant with a
written notification of the benefit determination on review.  Should an
extension of time be required, the initial period may be extended by up to 45
additional days.  The notice of the review determination shall include all of
the disclosures required to be made by Section 12.1 and this Section 12.6.

42

--------------------------------------------------------------------------------


ARTICLE XIII
AMENDMENTS, TERMINATION AND MERGER


13.1           Amendments.


The Sponsor reserves the right at any time and from time to time, for any reason
and retroactively if deemed necessary or appropriate by it, to the extent
permissible under law, to conform with governmental regulations or other
policies, to amend in whole or in part any or all of the provisions of this
Plan, provided that:


(a)           No amendment shall make it possible for any part of the Fund to be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries under the Trust Agreement, except to the
extent provided in Section 4.4;


(b)           No amendment may, directly or indirectly, reduce the vested
portion of any Participant's Account balance as of the effective date of the
amendment or change the vesting schedule with respect to the future accrual of
Employer contributions for any Participants unless each Participant with 3 or
more Years of Vesting Service is permitted to elect to have the vesting schedule
in effect before the amendment used to determine his vested benefit;


(c)           No amendment may eliminate an optional form of benefit; and.


(d)           No amendment may increase or change the duties or liabilities of
the Trustee without its consent.


Amendments may be made in the form of Board of Directors' resolutions or
separate written document.  Copies of all amendments shall be delivered to the
Trustee.


13.2           Effect of Change In Control.


(a)           In the event of a “change in control” of the Sponsor, as defined
in paragraph (d) below, this Plan shall terminate at the effective time of such
change in control.  Nothing in this Plan shall prevent the Sponsor from becoming
a party to such a change in control.


(b)           Upon the effective time of a change in control, the Account
balances of all affected Participants and Former Participants shall become fully
vested and nonforfeitable, and the Trustee shall make payments to each
Participant and Beneficiary in accordance with Section 9.5.


(c)           Notwithstanding any provision of the Plan to the contrary, at and
after the effective time of a change in control, each of the following
provisions shall become applicable; provided, however, that any such provision
shall not apply if the Board of Directors determines that such provision would
adversely affect the tax-qualified status of the Plan pursuant to Code Section
401(a), or should not apply for any other reason:


(1)           The Plan shall be interpreted, maintained and operated exclusively
for the benefit of those individuals who are participating in the Plan as of the
effective time of the change in control and their
Beneficiaries.  Notwithstanding the provisions of Section 2.1(a), no Employee
shall become a Participant for the first time at or after the effective time of
a change in control.


(2)           After a Participant's Retirement, Disability or other termination
of Service, such Participant's Account, regardless of its value, shall not be
distributed and shall share in the allocation of the Employee Stock Ownership
Contribution and Investment Adjustments until such time as either (A) the Fund
is liquidated in connection with the termination of the Plan, or (B) the
Participant (or his Beneficiary) receives a full distribution of his Account
either upon his election in accordance with Section 9.2(c) or as required in
accordance with Section 8.8, 9.3 or 9.4.

43

--------------------------------------------------------------------------------



(3)           Upon the termination of the Plan, Employer Securities that are
allocated to the Exempt Loan Suspense Account and that are not used to repay an
Exempt Loan shall be allocated as Investment Adjustments in accordance with
Section 5.3.


(4)           Employer Securities that are released from the Exempt Loan
Suspense Account in accordance with Section 8.5 shall be allocated to the
Employee Stock Ownership Account of each Participant regardless of whether he
completed a Year of Vesting Service during the Plan Year or was an Employee on
the last day of such Plan Year.


(5)           The Administrator shall consist of a committee selected by the
Board of Directors, and such committee shall have the exclusive authority (i) to
remove the Trustee and to appoint a successor trustee, (ii) to adopt amendments
to the Plan or the Trust Agreement to effectuate the provisions and intent of
this Section 13.2, and (iii) to perform any or all of the functions and to
exercise all of the discretion that are delegated to the Administrator pursuant
to Article XI.


(6)           Any application for a favorable determination letter with respect
to the tax-qualified status of the Plan under Code Section 401(a) with respect
to its termination shall be subject to the prior review, comment and approval
(which approval shall not be unreasonably withheld) of the Administrator, as
defined in paragraph (5) above.


(d)           For purposes of this Section 13.2, the term "change in control"
means the occurrence of any one or more of the events specified in the following
clauses (i) through (iii): (i)any third person, including a “group” as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, shall become the
beneficial owner of shares of the Sponsor with respect to which 25% or more of
the total number of votes for the election of the Board of Directors may be
cast, (ii) as a result of, or in connection with, any cash tender offer, merger
or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Sponsor
shall cease to constitute a majority of the Board of Directors, or (iii) the
effective time of a transaction that is approved by the stockholders of the
Sponsor and that provides either for the Sponsor to cease to be an independent
publicly-owned corporation or for a sale or other disposition of all or
substantially all of the assets of the Sponsor.


13.3           Consolidation or Merger of Trust.


In the event of any merger or consolidation of the Fund with, or transfer in
whole or in part of the assets and liabilities of the Fund to, another trust
fund held under any other plan of deferred compensation maintained or to be
established for the benefit of all or some of the Participants of this Plan, the
assets of the Fund applicable to such Participants shall be transferred to the
other trust fund only if:


(a)           Each Participant would receive a benefit under such successor
trust fund immediately after the merger, consolidation or transfer which is
equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (determined as if this
Plan and such transferee trust fund had then terminated);


(b)           Resolutions of the Board of Directors, or of any new or successor
employer of the affected Participants, shall authorize such transfer of assets,
and, in the case of the new or successor employer of the affected Participants,
its resolutions shall include an assumption of liabilities imposed under this
Plan with respect to such Participants' inclusion in the new employer's plan;
and


(c)           Such other plan and trust are qualified under Sections 401(a) and
501(a) of the Code.


13.4           Bankruptcy or Insolvency of Employer.


In the event of (a) the Employer's legal dissolution or liquidation by any
procedure other than a consolidation or merger, (b) the Employer's receivership,
insolvency, or cessation of its business as a going concern, or (c) the
commencement of any proceeding by or against the Employer under the federal
bankruptcy laws, or similar federal or state statute, or any federal or state
statute or rule providing for the

44

--------------------------------------------------------------------------------



relief of debtors, compensation of creditors, arrangement, receivership,
liquidation or any similar event which is not dismissed within 30 days, this
Plan shall terminate automatically with respect to such entity on such date
(provided, however, that if a proceeding is brought against the Employer for
reorganization under Chapter 11 of the United States Bankruptcy Code or any
similar federal or state statute, then this Plan shall terminate automatically
if and when said proceeding results in a liquidation of the Employer, or the
approval of any Plan providing therefor, or the proceeding is converted to a
case under Chapter 7 of the Bankruptcy Code or any similar conversion to a
liquidation proceeding under federal or state law including, but not limited to,
a receivership proceeding).  In the event of any such termination as provided in
the foregoing sentence, the Trustee shall make payments to the persons entitled
thereto in accordance with Section 9.6 hereof.


13.5           Voluntary Termination.


The Board of Directors reserves the right to terminate this Plan at any time by
giving to the Trustee and the Administrator notice in writing of such desire to
terminate.  The Plan shall terminate upon the date of receipt of such notice,
the Account balances of all affected Participants and Former Participants shall
become fully vested and nonforfeitable, and the Trustee shall make payments to
each Participant or Beneficiary in accordance with Section 9.6.  Alternatively,
the Sponsor, in its discretion, may determine to continue the Trust Agreement
and to continue the maintenance of the Fund, in which event distributions shall
be made upon the contingencies and in all the circumstances under which such
distributions would have been made, on a fully vested basis, had there been no
termination of the Plan.  In addition, an entity other than the Sponsor that is
participating in this Plan may terminate its participation in the Plan on a
prospective basis by action of its board of directors.  Upon such termination of
participation, Participants who are employees of such entity shall be entitled
to distributions from this Plan in accordance with Article IX and this Article
XIII.


13.6           Partial Termination of Plan or Permanent Discontinuance of
Contributions.


In the event that a partial termination of the Plan shall be deemed to have
occurred, or if the Employer shall discontinue permanently its contributions
hereunder, the right of each affected Participant and Former Participant in his
Account balance shall be fully vested and nonforfeitable.  The Sponsor, in its
discretion, shall decide whether to direct the Trustee to make immediate
distribution of such portion of the Fund assets to the persons entitled thereto
or to make distribution in the circumstances and contingencies which would have
controlled such distributions if there had been no partial termination or
permanent discontinuance of contributions.

45

--------------------------------------------------------------------------------


ARTICLE XIV
MISCELLANEOUS


14.1           No Diversion of Funds.


It is the intention of the Employer that it shall be impossible for any part of
the corpus or income of the Fund to be used for, or diverted to, purposes other
than for the exclusive benefit of the Participants or their Beneficiaries,
except to the extent that a return of the Employer's contribution is permitted
under Section 4.4.


14.2           Liability Limited.


Neither the Employer nor the Administrator, nor any agents, employees, officers,
directors or shareholders of any of them, nor the Trustee, nor any other person,
shall have any liability or responsibility with respect to this Plan, except as
expressly provided herein.


14.3           Facility of Payment.


If the Administrator shall receive evidence satisfactory to it that a
Participant or Beneficiary entitled to receive any benefit under the Plan is, at
the time when such benefit becomes payable, a minor, or is physically or
mentally incompetent to receive such benefit and to give a valid release
therefor, and that another person or an institution is then maintaining or has
custody of such Participant or Beneficiary and that no guardian, committee or
other representative of the estate of such Participant or Beneficiary shall have
been duly appointed, the Administrator may direct the Trustee to make payment of
such benefit otherwise payable to such Participant or Beneficiary, to such other
person or institution, including a custodian under a Uniform Gifts to Minors
Act, or corresponding legislation (who shall be an adult, a guardian of the
minor or a trust company), and the release of such other person or institution
shall be a valid and complete discharge for the payment of such benefit.


14.4           Spendthrift Clause.


Except as permitted by the Act or the Code, including in the case of certain
judgments and settlements described in subparagraph (C) of Section 401(a)(13) of
the Code, no benefits or other amounts payable under the Plan shall be subject
in any manner to anticipation, sale, transfer, assignment, pledge, encumbrance,
charge or alienation.  If the Administrator determines that any person entitled
to any payments under the Plan has become insolvent or bankrupt or has attempted
to anticipate, sell, transfer, assign, pledge, encumber, charge or otherwise in
any manner alienate any benefit or other amount payable to him under the Plan or
that there is any danger of any levy or attachment or other court process or
encumbrance on the part of any creditor of such person entitled to payments
under the Plan against any benefit or other accounts payable to such person, the
Administrator may, at any time, in its discretion, and in accordance with
applicable law, direct the Trustee to withhold any or all payments to such
person under the Plan and apply the same for the benefit of such person, in such
manner and in such proportion as the Administrator may deem proper.


14.5           Benefits Limited to Fund.


All contributions by the Employer to the Fund shall be voluntary, and the
Employer shall be under no legal liability to make any such contributions,
except as otherwise provided herein.  The benefits of this Plan shall be
provided solely by the assets of the Fund, and no liability for the payment of
benefits under the Plan or for any loss of assets due to any action or inaction
of the Trustee shall be imposed upon the Employer.


14.6           Cooperation of Parties.


All parties to this Plan and any party claiming interest hereunder agree to
perform any and all acts and execute any and all documents and papers which are
necessary and desirable for carrying out this Plan or any of its provisions.

46

--------------------------------------------------------------------------------



14.7           Payments Due Missing Persons.


The Administrator shall direct the Trustee to make a reasonable effort to locate
all persons entitled to benefits under the Plan; however, notwithstanding any
provision in the Plan to the contrary, if, after a period of 5 years from the
date such benefit shall be due, any such persons entitled to benefits have not
been located, their rights under the Plan shall stand suspended.  Before this
provision becomes operative, the Trustee shall send a certified letter to all
such persons at their last known address advising them that their interest in
benefits under the Plan shall be suspended.  Any such suspended amounts shall be
held by the Trustee for a period of 3 additional years (or a total of 8 years
from the time the benefits first became payable), and thereafter such amounts
shall be reallocated among current Participants in the same manner that a
current contribution would be allocated.  However, if a person subsequently
makes a valid claim with respect to such reallocated amounts and any earnings
thereon, the Plan earnings or the Employer's contribution to be allocated for
the year in which the claim shall be paid shall be reduced by the amount of such
payment.  Any such suspended amounts shall be handled in a manner not
inconsistent with regulations issued by the Internal Revenue Service and
Department of Labor.


14.8           Governing Law.


This Plan has been executed in the State of Kansas, and all questions pertaining
to its validity, construction and administration shall be determined in
accordance with the laws of that State, except to the extent superseded by the
Act.


14.9           Nonguarantee of Employment.


Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Employee, or as a right of any Employee to be
continued in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.


14.10                      Counsel.


The Trustee and the Administrator may consult with legal counsel, who may be
counsel for the Employer and for the Administrator or the Trustee (as the case
may be), with respect to the meaning or construction of this Plan and the Trust
Agreement, their respective obligations or duties hereunder, or with respect to
any action or proceeding or any question of law, and they shall be fully
protected to the extent allowable by law with respect to any action taken or
omitted by them in good faith pursuant to the advice of legal counsel.


14.11                      Purposes.


This Plan is intended to satisfy the Federal Tax Qualification Requirements for
stock bonus plans which are intended to operate and serve as employee stock
ownership plans as described in Code Section 4975(e)(7).  This Plan has been
implemented so that Participants may be provided with an opportunity to
accumulate capital for their future economic security by being provided an
equity interest in their employer.  This Plan, as an employee stock ownership
plan, is intended to invest primarily in “qualifying employer securities” as
defined in Code Section 4975(e)(8) of the Code.


14.12                      Invalidity.


Subject to the requirements of the Code and the Act, in the event any provision
of the Agreement, as between the Sponsor and the Trustee, shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof, and this Agreement shall thereafter be construed
and enforced as if said illegal or invalid provisions had never been included
herein.

47

--------------------------------------------------------------------------------


ARTICLE XVI
TRUST PROVISIONS


15.1           Contributions.


The Employer shall contribute and pay over to the Trustee, annually or more
often, as the Employer shall decide, such amounts as shall be determined under
the Plan. Notwithstanding the foregoing, however, the Employer shall contribute
sufficient amounts to make the principal and interest payments on any Exempt
Loan as they become due; provided, however, that no such contribution shall
exceed the limitations under Sections 404 and 415 of the Code. Contributions may
be made by the Employer to the Trustee in the form of cash, Employer Securities
or any other property permissible under the Code and acceptable to the Trustee.


As set forth in the Plan, and except as provided in this Section, the Employer
assumes no contractual obligation to continue contributions to the Plan but has
specifically reserved therein the right at any time and for any reason to
discontinue the Plan and the contributions provided to be made thereunder.
Failure by the Employer to continue the Plan or make contributions provided to
be made thereunder shall not give rise to any liability on its part whatsoever
other than for contributions provided to be made prior to the effective date of
the termination.


15.2           Information and Data to be Furnished the Trustee.


(a)           The Employer agrees to furnish the Trustee, through the
Administrator, with such information and data relative to the Plan as is
necessary for the proper administration of the Fund established hereunder. The
Employer also agrees that the Administrator or an investment manager appointed
pursuant to this Article (“Investment Manager”) shall direct the Trustee with
respect to all matters contemplated by the Plan and this Agreement. The Employer
shall promptly notify the Trustee in writing in the event that the Internal
Revenue Service proposes to disallow the qualified status of the Plan or Trust.


(b)           Except as otherwise provided by law or as otherwise provided in
the Plan or in this Agreement, neither the Employer nor any of its shareholders
or directors, nor the Administrator, shall have any duties or obligations with
respect to this Agreement.


(c)           Except as otherwise provided by law, neither the Employer, nor any
of its officers, directors, employees, or partners (as the case may be), nor the
Administrator, shall in any way be liable or responsible to any Participant,
Beneficiary, Trustee or any other person, firm or corporation whatsoever for any
acts of omission or commission in connection with his or its duties, as
specified in this Article, unless such act of omission or commission is due to
his or its own individual, willful and intentional nonfeasance, malfeasance or
misfeasance.


15.3           Trust Fund and Accounts.


(a)           The Trustee shall establish and maintain a trust fund into which
shall be paid the contributions made by the Employer under the terms of the
Plan, which contributions, together with any income, gains or profits, less
distributions, expenses and losses, shall comprise the Fund held by the Trustee.
The Trustee shall hold, invest, reinvest, manage, administer and distribute the
assets of the Fund, as hereinafter set forth, in accordance with the directions
of the Administrator or an Investment Manager and for the exclusive benefit of
the Employees participating in the Plan or their  Beneficiaries.


(b)           As a part of the Fund, the Administrator shall establish and
maintain any individual Participants' Accounts required under the provisions of
the Plan for such individuals who become Participants from time to time,
including any separate accounts as may be provided for in the Plan from time to
time to aid in the administration of the Plan. In addition, the Trustee shall
establish and maintain suspense accounts as a part of the Fund for the purposes
specified in the Plan. The establishment of separate accounts hereunder shall
not require a segregation of any part of the assets of the Fund, and no
Participant shall acquire any right to or interest in any specific asset of the
Fund as a result of the allocations to such accounts provided for under the
Plan.

48

--------------------------------------------------------------------------------





(c)           The Trustee shall accept and hold in the Fund contributions made
by the Employer under the Plan. If the amount of the contribution is less than
any minimum established for any investment medium, then the contribution may be
held by the Trustee in cash, without interest, until such time as the required
amount has been contributed so that an investment may be properly made. The
Trustee shall not be responsible in any way for the administration of the Plan
and shall be under no duty to determine whether the amount of any contribution
is in accordance with the Plan or to collect or enforcement of any contribution.


(d)           The Trustee shall make payment from the Fund to such persons (who
may include the Administrator) in such manner, at such times, and in such
amounts as the Administrator may from time to time direct in writing. Each such
direction shall be in the form of a certificate setting forth the names and
addresses of, and the amount payable to, the persons named therein and verifying
that such persons are entitled to receive benefits under the Plan in the amounts
and at the times stated in such certificate. All such payments shall be made by
the Trustee in kind or, if in cash, by checks mailed postage prepaid to the
persons or companies named in such certificate at their addresses therein set
forth.


(e)           Upon receipt of written instructions from the Administrator, the
Trustee shall charge the appropriate account of the Participant for any
withdrawals or distributions made under the Plan.


(f)           In the event that any dispute shall arise as to the persons to
whom payments and the delivery of any fund or property shall be made by the
Trustee, or the amounts thereof, the Trustee may retain such payments and/or
postpone such delivery until actual adjudication of such dispute shall have been
made in a court of competent jurisdiction as provided herein, or it shall be
indemnified against loss to its satisfaction.


 
(g)
The Trust Fund  shall be valued as follows:



(i)           As of each Valuation Date, the Trustee shall determine the net
worth of the assets of the Fund and report such value to the Administrator in
writing. In determining such net worth, the Trustee shall evaluate the assets of
the Fund at their fair market value as of such Valuation Date and shall deduct
all expenses chargeable to the Fund. Any increase or decrease in the net worth
of the assets of the Fund shall be allocated as of each Valuation Date among the
Accounts established as a part of the Fund in the manner specified in the Plan.


(ii)           In determining and valuing the assets and liabilities of the Fund
for any purpose, securities held in the Fund shall be valued at their last
published sale price on the Valuation Date, or if the Valuation Date is not a
business day, then on the business day immediately prior thereto upon the New
York Stock Exchange or upon any other recognized exchange or exchanges, or if no
sale shall have been reported, and in the case of over-the-counter quotations,
the last bid price at the close of business on said business day, all as
reported by any report in common use or authorized as official by the New York
Stock Exchange or any such other exchange, as the case may be. Where any
security is listed on two or more exchanges, the Administrator or an Investment
Manager shall direct the Trustee from time to time with respect to the
particular exchange which shall be used for the purpose of this Section.


(iii)           However, with respect to securities, in the event the
Administrator or an Investment Manager considers the method described in Section
15.3(g)(ii) above to be impracticable because of the fact that any of the
securities included in the Fund are not quoted or listed, or for any other
reason, then the Trustee shall employ, at the expense of the Fund, an
independent appraiser to appraise such securities for the purpose of obtaining
the value of the Fund and for any other purpose in the administration of the
Trust.


15.4           Duties and Powers of the Trustee.


(a)           The Trustee shall keep accurate and detailed accounts of all
investments, receipts and disbursements and other transactions hereunder, which
shall show the complete record of the operation of the Fund, and all such
accounts and the books and records relating thereto shall be open to inspection
at all reasonable times by any person designated in writing by the
Administrator.

49

--------------------------------------------------------------------------------





(b)           The Trustee shall also furnish to the Employer and the
Administrator, upon request, balance sheets and statements of receipts and
disbursements during the continuance of this Agreement as of any date requested,
but the Trustee shall not be required to furnish such statements more than once
in any three-month period.


(c)           Within one hundred twenty (120) days following the close of each
Plan Year, and within one hundred twenty (120) days following the resignation or
removal of the Trustee as provided for in Section 15.5 hereof, and within one
hundred twenty (120) days following the completion of the application or
distribution of the Fund upon termination of the Plan, the Trustee shall file
with the Employer and with the Administrator a written account setting forth all
investments, receipts, disbursements and other transactions effected by it
during such year or during the period from the closing date of the last
preceding written account to the date of such resignation or removal or to the
date of such completion of application or distribution of funds. Each such
account shall set forth in summary form the receipts and disbursements of the
Trustee for the period accounted for and shall include a description of all
securities and other assets purchased and sold during the period accounted for,
and the cost or proceeds of sale thereof, and shall show all cash, securities
and other property held at the end of such period, and the cost and the market
value of each item thereof. Except as otherwise prescribed by the Act, the
Trustee shall be forever released and discharged from any liability or
accountability to anyone about the propriety of its acts or transactions shown
in such account, except with respect to any such acts or transactions as to
which the Employer or Administrator shall, within the one year period after such
account shall have been filed with the Employer and with the Administrator, file
with the Trustee a written statement setting forth its or their exceptions or
objections. If such account is filed with the Trustee and the matters thereby
brought into controversy cannot be adjusted by agreement between the Employer
and/or Administrator and the Trustee, then the Trustee shall file such account
in any court of competent jurisdiction for audit and adjudication, as provided
in Section 15.8(g) hereof. The written approval by the Employer and by the
Administrator of any account filed by the Trustee with the Employer and the
Administrator shall forever release and discharge the Trustee from any liability
or accountability to anyone about the propriety of its acts or transactions
shown in such account.


(d)           The Trustee may employ such counsel, accountants, brokers,
actuaries and other agents and provide for such clerical, accounting, actuarial
and other services as the Trustee may deem advisable to perform its duties under
this Agreement, or as may be directed by the Administrator. The Trustee may pay
for such services in accordance with Section 15.4(y) hereof.


(e)           The Trustee may enter into contracts in such form as it shall
determine with one or more persons, firms, corporations or associations to
provide administrative services in handling investments, including custodial
arrangements with qualified parties.


(f)           The Administrator may retain the services of one or more persons
or firms for the management of (including the power to acquire and dispose of)
all or any part of the Fund, or to direct the Trustee on investments for all or
any part of the Fund, provided that each such person or firm is registered as an
investment advisor under the Investment Advisers Act of 1940, is a bank (as
defined in that Act), or is an insurance company qualified to manage, acquire or
dispose of trust assets under the laws of more than one state, and provided that
each of such persons or firms has acknowledged in writing that he or it is a
fiduciary with respect to the Plan; in such event, the investment manager or
managers shall have the same investment powers and duties as the Administrator
to direct the Trustee with respect to any matters contemplated under the Plan or
this Agreement, to the extent that such advisors are so retained, and the
Trustee shall not be liable for the acts or omissions of such investment manager
or managers, or for any transaction entered into upon the instructions of such
investment manager or managers, nor shall it be under any obligation to invest
or otherwise manage any Fund assets except as directed by the Administrator or
such investment manager or managers.


(g)           The Trustee shall have all of the powers necessary or desirable to
perform properly its duties as a directed trustee under the terms of this
Agreement.

50

--------------------------------------------------------------------------------





(h)           The Trustee shall invest and reinvest the Fund assets primarily in
Employer Securities in accordance with the directions of the Administrator or an
Investment Manager. If any distribution of an investment may be paid at the
election of the shareholder in additional shares or in cash, the Trustee may
elect to receive it in additional shares. The Trustee is also directed to sell
or redeem shares as required to implement the instructions of the Administrator
or an Investment Manager or to pay the Trustee’s fees and expenses.


(i)           In extension and not in limitation of the powers given it by law
or by other provisions of this Agreement, the Trustee, in complying with the
directions of the Administrator or an Investment Manager, shall have the
following powers with respect to the Fund, to be exercised at the direction of
the Administrator or an Investment Manager, if applicable.


(j)           To invest and reinvest any monies at any time forming a part of
the Fund in any capital or common stock (whether voting or non-voting and
whether or not currently paying a dividend), preferred or preference stock
(whether voting or non-voting and whether or not currently paying a dividend),
convertible securities, corporate and governmental obligations, common or
collective trust funds or pooled investment funds maintained by a bank or trust
company or pooled investment funds of an insurance company qualified to do
business in a state even though such bank, trust company or insurance company is
a disqualified person within the meaning of Section 4975(e)(2) of the Code,
notes and other evidences of indebtedness or ownership (secured or unsecured),
contracts, partnership or joint venture interests, choses in action, and
warrants and other instruments entitling the owner thereof to subscribe to or
purchase any of the aforesaid. A substitute trustee need not request approval
from any governmental agency as to the propriety of any investment in the Fund
at the time it assumes its duties.


(k)           To borrow or raise money for the purposes of the Fund, including
the borrowing of money for the purpose of acquiring Employer Securities to the
extent permitted by the Act, the Code and the applicable regulations, upon such
terms and conditions as are directed by the Administrator or an Investment
Manager in its absolute discretion. For any sum so borrowed, the Trustee may, in
accordance with the directions of the Administrator or an Investment Manager,
issue a promissory note as Trustee and secure the repayment thereof by pledging,
mortgaging or otherwise assigning all or any part of the Fund.


(l)           To vote in person or by proxy any stocks, bonds or other
securities held by the Trustee; to exercise any options appurtenant to any
stocks, bonds or other securities, or to exercise any right to subscribe for
additional stocks, bonds, or other securities and to make any and all necessary
payments therefor; to join in, or to dissent from and to oppose the
reorganization, recapitalization, consolidation, liquidation, sale or merger of
corporations or properties, upon such terms and conditions as may be specified
in directions to the Trustee by the Administrator or an Investment Manager.
Notwithstanding the foregoing, each Participant with an Employee Stock Ownership
Account shall be entitled to direct the Trustee as to the manner in which the
Employer Securities in such Account are to be voted in accordance with Section
8.2.


(m)           To cause any investments from time to time held by it to be
registered in, or transferred into, its name as Trustee, or the name of a
nominee, or to retain them unregistered or in form permitting transferability by
delivery, but the books and records of the Trustee shall at all times show that
all such investments are part of the Fund. The Administrator or an Investment
Manager may direct the Trustee to utilize the services of a securities clearing
corporation to the extent permitted by applicable law.


(n)           To employ and enter into agreements with such counsel,
accountants, brokers, investment advisors, and other agents as the Trustee shall
deem advisable, or as may be directed by the Administrator, and to pay their
reasonable expenses and compensation.


(o)           To retain any cash and keep unproductive of income any portion of
the Fund as the Administrator or an Investment Manager, in its absolute
discretion, may direct, without liability to pay interest on such cash balance
or on cash in its hands pending investment or distribution.

51

--------------------------------------------------------------------------------



(p)           To hold and administer the Fund without distinction between
principal and income, and as a single trust fund without physical segregation of
any separate funds or accounts provided for in the Plan, except where the Plan
clearly requires the segregation of Fund assets.


(q)           The Trustee shall acquire or hold, in accordance with the
directions of the Administrator or an Investment Manager, any security issued by
the Employer or an affiliate of the Employer which is a “qualifying employer
security” or any real property (and related personal property) which is leased
to the Employer or an affiliate of the Employer which is a “qualifying employer
real property,” as such terms are defined in the Act and the Code. The Trustee
may invest up to one hundred percent (100%) of the Fund in qualifying employer
securities in accordance with the direction of the Administrator or an
Investment Manager.


(r)           In accordance with the direction of the Administrator or an
Investment Manager, the Trustee shall purchase or sell qualifying employer
securities from or to any party (subject to any restrictions applicable to such
employer securities), including the Employer.


(s)           Any qualifying employer securities held in the Fund shall be
valued at fair market value for all purposes of the Plan. The determination of
fair market value shall be made in good faith by the Trustee in accordance with
Section 15.3(g) hereof.


(t)           As this Trust is the trust for an employee stock ownership plan,
the Trustee shall invest the assets of the Trust, in accordance with the
directions of the Administrator or an Investment Manager, primarily in Employer
Securities.


(u)           Any Employer Securities received by the Trustee as a stock split
or dividend or as the result of a reorganization or recapitalization of the
Sponsor shall be allocated as of each Valuation Date in proportion to the
Employer Securities to which they are attributable.


(v)           The Trustee shall perform its duties in accordance with the Act,
as well as in accordance with the Plan and this Agreement insofar as they are
consistent with the provisions of the Act. The Trustee shall be under no duty to
defend or engage in any suit with respect to the Fund unless the Trustee shall
have been fully indemnified to its satisfaction. To the extent not prohibited by
the Act, the Trustee shall not be responsible in any way for any action or
omission of the Employer or the Administrator with respect to its duties and
obligations as set forth in the Plan and this Agreement. To the extent not
prohibited by the Act, the Trustee shall also not be responsible for any action
or omission of any of its agents or with respect to reliance upon the advice of
its counsel (whether or not such counsel is also counsel to the Employer or the
Administrator), provided that such agents or counsel were prudently chosen by
the Trustee and that the Trustee relied in good faith upon the action of such
agent or the advice of such counsel. The Trustee shall not be relieved from
responsibility or liability for any responsibility, obligation or duty imposed
upon it under the Plan or under the Act.


(w)           The Trustee is a party to this document solely for the purposes
set forth in this document and to perform the acts set forth herein, and no
obligation or duty shall be expected or required of the Trustee except as
expressly stated in the Plan or this Agreement.


(x)           The Trustee may receive such reasonable fee for its services as
shall be mutually agreed upon, prior to the rendering of such services, between
the Sponsor and the Trustee. Any expenses incurred by the Trustee in the
administration of the Trust shall be paid from the Trust unless paid by the
Employer directly. If paid by the Trust, such expenses (including the fees of a
corporate trustee) shall be charged proportionately (or in such other reasonable
manner as the Trustee shall determine) to the Accounts of all Participants,
unless such expenses are allocable to the Account or Accounts of one or more
specific Participants.

52

--------------------------------------------------------------------------------





(y)           The Employer shall indemnify and hold harmless the Trustee and its
respective officers, directors, employees and agents from and against any and
all damages (including without limitation amounts paid in settlement), fines,
losses, costs, liabilities, interest and reasonable attorneys' fees that result
from or relate to any Claims (as defined below) that relate to or arise out of
Trustee's being or having been Trustee of the Plan (hereinafter collectively
referred to as the “Trustee Liabilities”) (whether or not it is Trustee at the
time any such Trustee Liabilities are asserted or incurred); provided, however,
that the foregoing indemnification shall not apply to matters as to which
Trustee breached its fiduciary duties under the Act, unless such breach either:
(i) was performed (or not performed) in accordance with the specific direction
of the Employer, the Administrator, or any person engaged by the Employer or
Administrator for such purpose (including, but not limited to, directions from
an Investment Manager); or (ii) was caused by the Employer's or the
Administrator's knowing violation of applicable law or their respective duties
undertaken with respect to the Plan and Trust (including, but not limited to,
their fiduciary duties under the Act). For purposes of this Section, “Claims”
shall mean any actions, causes of action, claims, demands, suits, proceedings,
disputes, citations, summons, subpoenas, inquiries or investigations of any
nature whatsoever, whether or not in law, in equity or in any civil, criminal or
regulatory proceeding.


Each and all of the foregoing powers may be exercised without court order or
other legal formality. No one dealing with the Trustee need inquire concerning
the validity or propriety of anything that is done or need see to the
application of any money paid or property transferred to or upon the order of
the Trustee.


15.5           Resignation or Removal of the Trustee.


The Trustee may resign from being trustee under this Agreement at any time by
giving the Sponsor and the Administrator written notice of resignation. The
Trustee may be removed by the Sponsor by written notice of removal either mailed
or delivered by hand to the Trustee. Such resignation or removal shall take
effect on the date specified in the notice of resignation or removal, but the
date thus specified shall not be less than thirty (30) days nor more than ninety
(90) days following the date of mailing or delivery of such notice. In the event
that the Trustee is unable or unwilling to comply with instructions from the
Sponsor, the Investment Manager (if any), or the Administrator, or the voting
determination made pursuant to Plan Section 8.2, the Trustee shall be entitled
to resign immediately upon delivery of written notice to the Sponsor.
Notwithstanding the preceding sentence, the Trustee shall not be entitled to
resign immediately in the event of a dispute between the Trustee and the Sponsor
or the Administrator about the prudence of continuing to make payments under a
previously negotiated Exempt Loan to purchase Employer Securities. In the event
of such a dispute, the Trustee may resign, but such resignation shall not take
effect less than thirty (30) days from the date of the mailing of such written
resignation. In no event shall the resignation or removal of the Trustee
terminate this Agreement, but upon such resignation or removal of the Trustee,
the Sponsor shall have the duty forthwith to appoint a successor trustee to
carry out the terms of this Agreement. Notice in writing of such appointment of
a successor trustee shall be given to the Trustee resigning or being removed by
the Sponsor. In the event of such resignation or removal of the Trustee and upon
the appointment of a successor trustee and acceptance by such trustee, the
Trustee shall transfer to the successor trustee the assets of the Fund and all
records or books of account pertaining to this Agreement in its possession,
provided that the Trustee shall be given a reasonable time, not to exceed sixty
(60) days, to complete its accounting before making such transfer. Upon such
resignation or removal of a corporate Trustee, it shall be entitled to be paid
its fee, if any, earned to the date of such resignation or removal. A successor
trustee shall have the same powers and duties as those herein conferred upon the
Trustee. A successor trustee may be removed or may resign in the same manner,
and, in the event of such removal or resignation of a successor trustee, the
same steps shall be allowed as on the removal or resignation of the Trustee.
When the Fund assets shall have been transferred and delivered to the successor
trustee and the accounts of the Trustee shall have been settled in accordance
with Section 15.4(c), the Trustee shall be forever released and discharged from
all further accountability, responsibility and liability to anyone for the Fund
assets and shall not be responsible in any way for the further disposition of
the Fund.

53

--------------------------------------------------------------------------------





15.6           Continuance and Termination of this Agreement.


(a)           The Trust shall continue as long as the Plan is in full force and
effect. If the Plan ceases to be in full force and effect, the Trust shall
thereupon terminate unless expressly extended by the Sponsor.


(b)           Upon the termination of the Plan, the Fund shall be allocated and
distributed or held by the Trustee as provided in Article XII.


(c)           Except as otherwise expressly provided in this instrument, neither
the termination of the Trust nor any other action or non-action shall cause the
Employer to have any right whatsoever with respect to any contribution, any
asset of the Fund, or any other matter or thing whatsoever in connection with
the Fund, it being expressly agreed and understood that all contributions made
are irrevocable and that none of said contributions may, under any circumstances
whatsoever (except as specifically set forth in the Plan), be returned to or
used for the benefit of the Employer.


15.7           Miscellaneous.


(a)           The parties hereto shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, statement or
other document which they reasonably believe to be genuine and to have been
signed by the proper party or parties or by a person or persons authorized to
act on its behalf.


(b)           No person dealing with the Trustee shall be under any obligation
to inquire into the validity, expediency or propriety of any action by the
Trustee or of any exercise by it of any of the powers conferred upon it by this
Agreement. The execution by the Trustee of any instrument, document or paper in
connection with the exercise of any of the powers enumerated herein shall, of
itself, be conclusive evidence to all persons of the authority of the Trustee to
execute the same and to exercise the powers incident thereto.


(c)           If at any time or times the Trustee is in doubt as to the course
which it should follow in any matter relating to the administration of this
Agreement, it may request the Administrator to advise it with respect thereto,
and it shall be protected in relying upon the advice or direction which may be
given it by the Administrator, in writing, in response to such request.


(d)           The Trustee shall not be required to give any bond or other
security for the faithful performance of its duties hereunder, unless otherwise
required by law.

54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Sponsor has caused these presents to be executed by its
duly authorized officers and its corporate seal to be affixed on this _____ day
of _______, 2007.




ATTEST:
CAPITOL FEDERAL FINANCIAL







By           
Secretary
President and Chief Executive Officer









[Corporate Seal]








ATTEST:
CAPITOL FEDERAL SAVINGS BANK







By           
Secretary
President and Chief Executive Officer











[Corporate Seal]















55

--------------------------------------------------------------------------------


